CONVENTION DE BASE
POUR L’EXPLOITATION DES GISEMENTS DE BAUXITE DE KOUMBIA

Entre

LA REPUBLIQUE DE GUINEE

et

ALLIANCE MINING COMMODITIES GUINEE SARL

juin 2010

C

C

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ENTRE SOUSSIGNEES :

- La République de Guinée, diment représentée aux fins des présentes par le Ministre
des Mines et de la Géologie, Monsieur Mahmoud THIAM,

DE PREMIERE PART,

ET

- La société Alliance Mining Commodities Guinée SARL, société anonyme de droit

guinéen, ayant un capital social de GNF199 0 "90 jimmatriculée au Registre du

* Commerce et du Crédit Mobilier sous le ny GC-AL/022.532A/2009 dont le Siége

Social est situé 4 Immeuble Labé, 4° étage, Cité de Chemin de Fer, BP 2162,

Conakry, diment représentée aux fins des présentes par son Directeur Général en la
personne de Monsieur Robert ADAM,

DE SECONDE PART,

IL A ETE.EXPOSE ET CONVENU CE QUI SUIT
1. EXPOSE

ATTENDU QUE le Code Minier prévoit que les substances minérales ou fossiles contenues
dans le sous-sol, ou existant en surface ainsi que dans les eaux souterraines et les gites
géothermiques sont, sur le territoire de la République de Guinée ainsi que dans la zone
économique exclusive, la propriété de I’Etat et elles ne peuvent étre, sous réserve du Code
Minier et du Code Foncier et Domanial, susceptibles d’aucune forme d’ appropriation privée.

ATTENDU QUE toutefois les titulaires de titres d’exploitation acquiérent la propriété des
substances extraites.

ATTENDU QUE la République de Guinée désire encourager et promouvoir la recherche, la
prospection, l’exploitation et la transformation des ressources minérales sur son territoire.

ATTENDU QUE la République de Guinée a, par arrétés n° A2006/3488/MMG/SGG en date
du 26 juillet 2006 et n° A2006/3607/MMG/SGG en date du ler Aoft 2006, octroyé a la
Société Alliance Mining Commodities Limited quatre permis de recherches pour la bauxite;
lesdits permis ayant été renouvelés par arrété n° A0928/PR/MMEH/SGG en date du 13 mai
2009.

a
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ATTENDU QUE la Société Alliance Mining Commodities Limited a, conformément aux
termes de ces arrétés, entrepris des travaux de recherches et de prospection sur ces permis.

ATTENDU QUE les travaux réalisés par la Société Alliance Mining Commodities Limited
ont abouti a identification de gisements de bauxite exploitables commercialement ainsi que
l’atteste l'étude jointe a la demande d’octroi de concession faite auprés du Ministre des Mines
et de la Géologie en date du 13 juillet 2008 ; étant entendu que ladite étude a été approuvée
par le Ministére et que par conséquent |’Etat considére que la Société a rempli les conditions
d’octroi d’une concession miniére.

ATTENDU QUE I’Etat a attribué ce jour, par décret n° en date du

, ala Société Alliance Mining Commodities Guinee SA, société constituée
et détenue par la société Alliance Mining Commodities Limited, une concession miniére
d’une durée de vingt-cing (25) ans pour |’exploitation de la bauxite.

ATTENDU QUE les termes et conditions de la présente Convention ont été négociés et
approuvés par les Parties.

En conséquence, les Parties conviennent de ce qui a

Cc

— Co C0

_

Cc

Cc

CT

co

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

2. CONVENTION

TABLE DES MATIERES
TITRE I - DISPOSITIONS GENERALES

ARTICLE1: DEFINITIONS...
ARTICLE 2 :
ARTICLE 3 :
ARTICLE 4:
ARTICLES: LOI APPLICABLE......... ose
ARTICLE6: GARANTIES GENERALES..
ARTICLE7: ENGAGEMENT DE BONNE FO!
ARTICLES: CONCESSION MINIERE.........0
ARTICLE9: ENTREE EN VIGUEUR - DUREE..
ARTICLE 10: DESCRIPTION DU PROJET

10.1 Phase...
10.2 Phase II..

ARTICLE 11: INVESTISSEMENTS

TITRE II - DEVELOPPEMENT DU PROJET

ARTICLE 12: TRAVAUX DE RECHERCHEGS..........
ARTICLE 13: ~TRAVAUX DE DEVELOPPEMENT
ARTICLE 14: TRAVAUX D’EXPLOITATION...

14.1 Début de l’Exploitation ................
14.2 Date de Premiére Production Commerciale
14.3 Exploitation minieére ..

14.4 Travaux requis au cours de la période d’exploitation..
14.4.1 Programme des travaux
14.4.2 Avis de changements
14.4.3 Cessation des opérations
ARTICLE 15: INFRASTRUCTURES. 09

15.1 Droit d’accés.........ss

15.1.1 Aux infrastructures publiques existantes.

15.1.2 Aux infrastructures de l’ ANAIM..........

15.2 Développement et entretien des infrastructures.

15.2.1 Construction, Amélioration et Entretien des Infrastructures

15.2.2 Construction au sein de la superficie de la Concession Miniére

15.2.3 Construction en dehors de périmétre de la Concession Miniére

15.2.4 Dispositions spécifiques aux infrastructures de transport (chemin de fer) et
d’évacuation (port)

15.6 Priorité d’ utilisation par la Société 1]

15.7 Droit des tiers au paturage et a la culture 11

15.8 Indemnisation d’un Utilisateur et/ou Occupant Foncier 11

15.9 Coopération en situation de confli 12
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 16:

16.1
16.2
16.3
16.4

ARTICLE 17:

17.1
17.2
17.3
17.4
V75

ARTICLE 18:

18.1
18.2
18.3
18.4
18.5

VENTE DES PRODUITS MINIERS
Prix de pleine concurrence .....
Accés de l’Etat au Produit Minier .
Avis de vente a une Société A ffiliée ....
Vérification des ventes de Produit Minier
ENTRETIEN ET INSPECTION
Entretien des équipements et du systéme de pesé
Méthode pour déterminer les quantités de Produit Minier
Défectuosité des appareils de pesage
Accés et inspection par I’ Etat.....
Frais d’ inspection a la charge de I’
INFORMATION ET RAPPORTS ......ccsscssessesssesessesseeseessenessnesssneeesenease 14
Tenue des dossiers et rapports
Echantillons a conserver..

Exportation d’échantillon:
Rapport sur les dépenses annuelles
Rapport annuel sur la convention du développement communautaire

TITRE Il] - ENGAGEMENTS DE LA SOCIETE

ARTICLE 19:

19.1,
19.2

ARTICLE 20:

20.1
20.2
20.2.1
20.2.2
20.2.3

ARTICLE 21:

21.1
21.2

ARTICLE 22 :

22:1
22.2
22.3

ARTICLE 23:

23.1
23.2
23:3

ARTICLE 24 :

PARTICIPATION AU CAPITAL ACTION
Pourcentage de participation ... oe
Modalités de traitement des actions appartenant alEtat..
DROITS, OBLIGATIONS ET GARANTIES DE LA SOCIETE
Déclarations et garanties
Obligations de la Société .
Financement
Construction de la mine
Construction d’une raffinerie d’alumine

DROITS DE LA SOCIETE ET OBLIGATIONS DE L’ETAT.
Obligations de I’Etat.
Droits de la Société
EMPLOI DU PERSONNEL
Conformité avec les normes de travail .
Emploi du personnel guinéen.
Emploi du personnel expatrié.
SOUS-TRAITANCE
Sous-traitance....
Paiement aux Sociétés Affiliées ...........
Préférence aux biens et services guinéens
FRET ET TRANSPORTS MARITIMES

C

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 25:

25.1

25.2
25.3
25.4

ARTICLE 26:

26.1
26.2
26.3
26.4
ARTICLE 27:
27.1
27.2
27.3
27.4
27.4.1
27.4.2
27.4.3
27.4.4
27.4.5
27.5

CONVENTION DE DEVELOPPEMENT DE LA COMMUNAUTE
LOCALE .....s00e. 21

Dispositions de la convention de développement de la communauté locale

Exemples de conditions
Obligation de respecter les traditions locales
Approbation de la convention de développement de la communauté locale

PROTECTION ENVIRONNEMENTALE ET REHABILITATION
DES SITES MINIERS ......0..00
Etude d’impact environnemental..
Patrimoine Culturel

Mesures d’urgence.. 24
Responsabilité de la ion. 24
FERMETURE ET REHABILITATION o..csscsssssssssossee 24

Obligations li¢es a la phase de fermeture et de réhabilitation
Réhabilitation de la zone définie au permis de recherche
Réhabilitation de la Concession Minieére...
Fermeture de la mine
Avis de Fermeture
Plan de fermeture
Fermeture ordonnée
Disposition des biens meubles et immeubles

Obligation de sécuriser le site

Garantie bancaire A premiére demande ..........sssssssssessssossssecssesesseesnseeesseeees 25

TITRE IV - GARANTIES ACCORDEES PAR L'ETAT

ARTICLE 28:
ARTICLE 29:

ARTICLE 30:
ARTICLE 31 :

DECLARATIONS ET GARANTIES DE L’ETAT ..ssscssssssecserssscoeersee 27
REGLEMENTATION DES CHANGES - GARANTIE DE
TRANSFERT ...sssccosscssscesssee onssansonssone eoeseeoveconscorsnsconees 200 28,

EXPROPRIATION - NATIONALISATION
PERIODE DE STABILISATION.
7

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

TITRE V - REGIME FISCALET DOUANIER

ARTICLE 32:

32.1
32.2
32.3
32.3.1
32.3.2
32.3.3
32.4
32.4.1
32.4.2
32.4.3
32.5
32.6
32.7
32.8
32.9
32.10
ARTICLE 33:
33.1
33.2
33.3
33.4
33.5

33.6
33.7

REGIME FISCAL.......

Impéts, taxes, droits, contributions et redevances applicables
Droits et redevances fixes — Redevances superficiaires....
Taxe sur les substances miniéres
Assiette

Taux

Modalités de paiement

Impét sur les Bénéfices Industriels et Commerciaux ...........scessseceeseessese 30
Assiette

Taux

Modalités de paiement

Impét sur le Revenu des Valeurs Mobiliéres ...
Impéts, taxes et cotisations assis sur les salaires..
Taxe unique sur les véhicules..............sssseesee
Retenues a la source sur rémunérations versées a |’étrange:
Taxe sur la Valeur Ajoutée....
Contribution au développement loc:
REGIME DOUANIER.
Taxe sur la valeur ajoutée a l’importation
Classification des biens d’ importation ..
Admission tempordire ..........scsssssecseseeee
Allégements douaniers en phase de développement
Allégements douaniers en phase d’Exploitation, de fermeture et de
réhabilitation
Effets personnels
Exportation

TITRE VI - AUTRES DISPOSITIONS FINANCIERES

ARTICLE 34 :

PRINCIPES GENERAUX..

TITRE VII - DISPOSITIONS DIVERSES ET FINALES

ARTICLE 35:

35.1

35.2

35.3

35.4

35.5
ARTICLE 36 :
ARTICLE 37:

37.1

37.2
ARTICLE 38 :

RENONCIATION ET RESILIATION
Renonciation..

Date de résiliation de la convention ..
Période de préavis..............
Obligations aprés la cessation.
CESSION, TRANSFERT ET AMODIATION.
REGLEMENT DES DIFFERENDS..
Phase amiable...
Arbitrage exécutoire ..
MODIFICATIONS DE LA CONVENTION
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 39 :

39.1
39.2
39:3

ARTICLE 40:

40.1
40.2
40.3
40.4
40.5

ARTICLE 41:
ARTICLE 42:
ARTICLE 43 :
ARTICLE 44 :
ARTICLE 45:
ARTICLE 46:

CONFIDENTIALITE....

La convention n’est pas confidentielle .
Affaires non — confidentielles.
Confidentialité de l’information .

FORCE MAJEURE

Cas de force majeure ...........
Conséquence de la force majeu
Prolongation de la durée de la Conventior
Notification de force majeure.
Rencontre entre les Parties ..

PRIMAUTE DE LA CONVENTION
NON-RENONCIATION
SUCCESSEURS ET AYANT-DROITS
FRAIS DE LA CONVENTION ..
NOTIFICATIONS
ENREGISTREMENT ET ENTREE EN VIGUEUR.....csesesseeeeseseeee 44

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

TITREI
DISPOSITIONS GENERALES

ARTICLE 1: DEFINITIONS

Dans le cadre de la présente Convention, les expressions et les mots suivants ont le sens défini
ci-aprés, 4 moins que le contexte n’exige un sens différent ou qu’il n’en soit expressément
convenu autrement entre les Parties.

«Année» désigne une période de trois cent soixante-cing (365) Jours
consécutifs.
«Année Civile» désigne une période de douze mois comprise entre le 1% janvier et le

31 décembre.

«CPDM» désigne le Centre de Promotion et de Développement Miniers rattaché
au Ministére des Mines et de 1’Energie et de I’ Hydraulique.

«Code Minier» désigne la Loi L/95/036/CTRN du 30 juin 1995 portant Code Minier
de la République de Guinée y compris ses amendements et tout arrété
ou décret d’application y afférant.

«Concession désigne la concession miniére accordée a la Société par I’Etat par
Miniére» décret n° en date du
«Convention» désigne la présente Convention et ses annexes ainsi que toute

modification qui pourrait y étre apportée.

«Date d’Entréeen désigne la date a laquelle la présente Convention sera ratifiée
Vigueur» conformément au Code Minier.

«Date de Premiére —_Désigne la date définie a I’article 14.2 de la présente Convention

Production aS
Commerciale»

«Données sur les désigne les rapports de forage, les cartes désignant les forages, les
Substances photos aériennes, l’imagerie satellite, les bandes magnétiques, les
Minérales» échantillons de carottage et les réplicats ainsi que toute autre

information de nature géologique, géochimique ou géophysique et
toutes autres données, incluant les interprétations ou analyses
préparées par ou pour la Société dans le cadre des Travaux de
Recherche, de Développement et/ou d’Exploitation Miniére.

«Etat» désigne la République de Guinée.
«Guinée» désigne la République de Guinée.
«Jours» désigne des jours consécutifs au calendrier.

oo

Page 1 hy
Cc

t->

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

«Loi Applicable»

«Minerai»

«Ministre»

«Opérations
Miniéres»

«Partie» ou
«Parties»
«Produit Minier»

«Rapports»

«Société»

«Société Affiliée

désigne les lois, décrets, arrétés et tout autre texte de droit guinéen en
vigueur au moment de leur application.

désigne une matiére minérale naturelle ou substance a partir de
laquelle un Produit Minier peut étre exploité ou transformé dans le but
d’en tirer un profit.

désigne le Ministre responsable du Ministére des Mines et de la
Géologie.

désigne l’ensemble des opérations et des travaux effectués dans le
cadre de l’exploitation miniére, y compris les Travaux de Recherche,
de Développement et d’Exploitation.

désigne la Société ou I’Etat, selon le contexte, et lorsqu’au pluriel
désigne la Société et I’Etat.

désigne la substance minérale extraite de la Concession Miniére sous
forme brute ou aprés transformation, destinée 4 la commercialisation.

désigne tout rapport prescrit par le Code Minier ou la présente
Convention ainsi que tout rapport, étude, analyse ou interprétation de
nature géologique, géophysique, technique, financiére, économique et
de commercialisation préparé par ou pour le compte de la Société dans
le cadre de la Concession Miniére, devant étre soumis par la Société.

désigne Alliance Mining Commodities Guinee SA et ses successeurs
ou toute autre personne a qui les droits et obligations de la Société
établis par la présente Convention ont été transférés selon les
modalités de la présente Convention.

désigne, a I’égard de la Société :

a) une société dont la Société détient au moins cing pour
cent (5 %) des actions ou de la propriété;

b) une société qui détient au moins cing pour cent (5%)
des actions ou de la propriété de la Société;

¢) une société qui est une Société Affiliée, selon la
définition figurant 4 l’alinéa a) ou b), d’une Société
Affiliée de la Société;

d) une société qui, directement ou indirectement, est
contrélée par la Société, contréle la Société ou est
soumise, avec la Société, au méme contréle;

e) un actionnaire, un  propriétaire ou un groupe
d’actionnaires ou de propriétaires de la Société ou d’une
Société Affiliée;

f) une personne ou un groupe de personnes au service de la
Société ou d’une Société Affiliée.

Page 2

oy
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

«Sous-Traitant
Direct»

«Titre Minier»

«Travaux de
Développement»

«Travaux d’
Exploitation»

«Travaux de
Recherche»

«Utilisateur ou
Occupant Foncier»

Pour l’application de l’alinéa d), le terme « contrdle » désigne le
pouvoir, direct ou indirect, qui peut étre exercé par une société, de
diriger ou de faire diriger la gestion et les politiques d’une autre
société et il comprend le droit d’exercer le contréle ou le pouvoir
d’acquérir le contréle, directement ou indirectement, sur les affaires
de la Société et le pouvoir d’acquérir au moins cinquante pour cent
(50 %) du capital-actions ou des droits de vote de la Société. A cette
fin, un créancier qui préte, directement ou indirectement, de l’argent a
la Société, sauf dans le cours normal d’une activité de prét d’argent,
peut étre réputé avoir le pouvoir d’acquérir au moins cinquante
pourcent (50 %) du capital-actions ou des droits de vote de la Société
si le prét total s’éléve 4 au moins cinquante pourcent (50%) des
capitaux d’emprunt de la Société.

désigne toute personne qui en vertu d’un contrat conclu directement
avec la Société fournit des services ou exécute des travaux ayant
directement trait aux activités visées par la Convention.

désigne un titre minier ou un titre de carriére tel que décrit au Code
Minier, y compris l’autorisation de reconnaissance, d’exploitation
artisanale, le permis de recherche miniére, d’exploitation miniére, la
concession miniére, les autorisations de recherche et d’ouverture de
carriére, émis en vertu du Code Minier.

désigne les travaux entrepris pour la préparation du gisement pour
exploitation miniére et les opérations de transformation, y compris
notamment la construction et la mise en service des infrastructures et
installations nécessaires, les forages de délimitation, la construction de
routes, le décapage du stérile, les infrastructures de communication et
les installations électriques.

désigne les opérations et travaux nécessaires pour extraire le Produit
Minier, y compris toute activité de traitement, transformation et
d’amélioration desdits Produits Miniers ainsi que les activités
nécessaires 4 leur commercialisation.

désigne l'ensemble des investigations en surface, subsurface et
profondeur en vue de découvrir ou de mettre en évidence des
gisements de substances minérales, de les délimiter et d’en évaluer
limportance et les possibilités d’exploitation miniére, y compris les
travaux géologiques, géophysiques, miniers, ainsi que les analyses et
essais en laboratoire.

désigne toute personne qui occupe ou utilise en vertu de la Loi
Applicable ou du droit coutumier, un terrain situé 4 l’intérieur de la
Concession Miniére et comprend les sous-locataires d’une telle
personne. 4

a

Page 3
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

——— EEE

ARTICLE 2: INTERPRETATION

Dans la présente Convention, et sauf si le contexte le requiert autrement :
- Le singulier comprend le pluriel et le masculin comprend le féminin et vice-versa;

- La table des matiéres ainsi que |’organisation de cette Convention en titres, articles,
alinéas et sous-alinéas ne servent qu’a en faciliter la lecture et ne doivent en aucune
facon affecter son interprétation;

'

Toute référence a la loi ou a toute autre législation inclut tout amendement,
modification, ajout ou loi qui la remplace, sous réserve de l’application de la clause de
stabilisation;

Dans le cas d’incertitude relativement 4 toute description d'un périmétre ou d’une
zone par coordonnées géographiques, cartes géographiques ou croquis
cartographiques, seules les coordonnées géographiques prévalent;

Toute référence 4 une Partie inclut les successeurs de cette Partie ou tout autre
successeur autorisé.

Les termes de cette Convention qui ne sont pas définis ont la signification qui leur est
conférée dans le Code Minier. -

ARTICLE 3: ANNEXES

Les Annexes jointes aux présentes font partie intégrante de la présente Convention. — 3

ARTICLE 4: OBJET

Conformément a l'article 11 du Code Minier, la présente Convention a pour objet de définir
les droits et obligations des Parties ainsi que les conditions générales économiques, juridiques,
administratives, financiéres, fiscales, douaniéres, miniéres, environnementales et sociales
dans lesquelles les Opérations Miniéres seront conduites pendant la durée de la Concession

Miniére,~
CA

ARTICLE 5: LOI APPLICABLE

La présente Convention est régie par les Lois Applicables en Guinée.

Toutefois, en cas de contradiction et/ou divergence entre les Lois Applicables et les
dispositions de la présente Convention, ces derniéres prévaudront. i

Oo

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 6: GARANTIES GENERALES

Chacune des Parties déclare et garantit :

- étre dtiment autorisée 4 conclure la présente Convention et avoir obtenu toutes
autorisations nécessaires a cette fin en vertu du droit qui lui est applicable,

- et étre en mesure de répondre de toutes les obligations qui en découlent.
a

ARTICLE 7: ENGAGEMENT DE BONNE FOI

Chacune des Parties s’engage a respecter les termes et conditions énoncés aux présentes et a
agir de bonne foi dans l’accomplissement de ses obligations pendant la durée de la
Convention.

o

ARTICLE 8: CONCESSION MINIERE

Les Parties prennent acte de ce qu’il a été octroyé par décret en date du ala
Société Alliance Mining Commodities Guinée SA, une concession miniére d'une durée de
vingt-cing (25) ans pour l’exploitation de la bauxite, concession dont le plan et les
coordonnées géographiques sont reproduites dans le décret d’attribution dont une photocopie
figure en Annexe A de la présente Convention.

i
ARTICLE 9: ENTREE EN VIGUEUR - DUREE

Conformément aux dispositions de l'article 11 du Code Minier, la présente Convention
entrera en vigueur a la date de son approbation par voie législative ou ordonnance et restera
en vigueur pendant toute la durée de validité de la Concession Miniére, y compris ses
renouvellements. v4

Of
ARTICLE 10: DESCRIPTION DU PROJET

Le projet vise l’exploitation, l’exportation et la vente de la bauxite en deux phases :
10.1 Phase I

La Société réalisera les installations et équipements nécessaires suivants pour pouvoir
exploiter, transporter, stocker et expédier une capacité de cinq (5) millions de tonnes de
bauxite par an pendant les cing (5) premiéres Années suivant la Date de Premiére Production
Commerciale :

a) Une mine de bauxite a ciel ouvert 4 Horé Bendia Sous-Préfecture de Koumbia (Gaoual)
qui comportera :

e des aires de stockages et de chargement,

e des ateliers, cl

mm Pik

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

e des installations et équipements,
© une centrale électrique d’une capacité de 5 MW,
e des bureaux,
© cité d’habitation.
b) Une zone industrielle au voisinage de la ville de Boké comprenant :
e un dépét ferroviaire,
e des bureaux,
e cité d’habitation
¢) Une zone portuaire

La Société réalisera les installations provisoires pour le déchargement de la bauxite, le
transbordement de la bauxite dans des barges pour le chargement des navires ainsi qu’un
point de transbordement en mer sur le Rio Nunez permettant le chargement de navires classés
Panamax depuis les barges et qui comprendra un bassin d’amarrage et une ou des grue(s)
flottante(s).

Vda
10.2. Phase II

La Société augmentera les capacités des installations et équipements pour produire dix (10)
millions de tonnes de bauxite par an a4 compter de la sixiéme Année suivant la Date de
Premiére Production Commerciale.

Le mode de chargement par barges et transbordement en mer sera remplacé par la
construction d’un port avec un quai. Le chronogramme de la construction sera déterminé par
des études de faisabilité 4 entreprendre au cours de la phase II du projet.

a
ARTICLE 11: INVESTISSEMENTS
La Société s’engage 4 réaliser les investissements nécessaires 4 la réalisation du projet tels

que ceux-ci résulteront notamment des études et décisions sur les Infrastructures en
application des dispositions de la présente Convention. 4

b>

ez
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

SV—————

TITRE I
DEVELOPPEMENT DU PROJET

E12: TRAVAUX DE RECHE! S

Conformément aux dispositions de |’article 41 du Code Minier, la Société pourra effectuer
des Travaux de Recherches dans le périmétre de la Concession Miniére.

Au plus tard le 31 Janvier de chaque Année Civile, la Société fournira au CPDM un budget et
un programme de Travaux de Recherches pour I’ Année Civile en cours.

Toutes recherches scientifiques, études, interprétations, diagraphies de carottes ou de débris
effectués dans le cadre des Travaux de Recherches sont réalisées par ou sous la supervision
directe de la Société (ou d’un Sous-Traitant Direct), d’un géologue, géophysicien,
géochimiste, ingénieur ou technicien possédant les compétences requises.

oC
ARTICLE 13: TRAVAUX DE DEVELOPPEMENT
Les Travaux de Développement ne pourront débuter avant que |’ensemble des conditions
suivantes soient satisfaites :

a) Fourniture par |’Etat a la Société de toutes autorisations nécessaires pour construire
une voie de chemin de fer et/ou un port afin de permettre 1’évacuation du Produit
Minier ou engagement de |’Etat de réaliser lesdites infrastructures pour les mettre a
disposition de la Société & des conditions économiques acceptables;

b) Approbation du Ministre en charge de |’environnement, pour |’étude et le plan de
gestion environnementale et sociale de réhabilitation prévu a l’Article 26.1 ci-
dessous;

c) Conclusion de la convention de développement communautaire prévue par |’ Article
25 ci-dessous, approuvée par le Ministre;

d) Fourniture d’un avis au Ministre spécifiant la date 4 laquelle les Travaux de
Développement débuteront;

e) Acquisition, indemnisation et/ou réglement de tous droits et/ou réclamations fonciers
émanant de tiers relativement a la Concession Miniére.
a

ARTICLE 14: TRAVAUX D’EXPLOITATION
14.1 Début de Exploitation

La Société s’engage a débuter |’exploitation du Produit Minier au plus tard dans les soixante
(60) mois suivant la Date d’Entrée en Vigueur de la présente Convention.

Dans I’hypothése ott la Société ne réussirait pas 4 respecter le délai de soixante (60) mois visé
ci-dessus, I’Etat s’engage a lui accorder, sur demande diment justifi¢e, une prorogation dudit
délai d’une durée maximum de douze (12) mois.

=) !

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

A défaut de débuter l’exploitation du Produit Minier dans le délai susvisé, éventuellement
prorogé, |’Etat pourra révoquer la Concession Miniére selon les dispositions prévues au Code
Minier.

La Société devra informer le Ministre de la date de démarrage de l’exploitation du Produit
Minier avec un préavis minimum de trente (30) Jours.

oO

14.2 Date de Premiére Production Commerciale

La Date de Premiére Production Commerciale sera considérée comme effective lorsque la
production de Produit Minier aura atteint au minimum deux cent cinquante mille (250 000)
tonnes de bauxite par mois sur une période continue de trois (3) mois.

La direction nationale des mines et la Société élaboreront un procés-verbal constatant la Date
de la Premiére Production Commerciale, procés-verbal qui sera transmis a |’administration
des Imp6ts et des Douanes.

oo

14.3. Exploitation miniére

La Société s’engage a conduire ses Opérations Miniéres selon les régles de l'art, et
notamment dans des conditions de sécurité, conformes aux normes internationales de
pratique courante de l'industrie miniére.

14.4 Travaux requis au cours de la période d’exploitation

14.4.1 Programme des travaux

La Société doit soumettre pour information au Ministre un programme de travaux incluant la
capacité prévue de |’exploitation, les quantités annuelles estimées de Produit Minier, ainsi que
les moyens de production. _

Oo

14.4.2 Avis de changements

La Société doit informer dans les meilleurs délais le Ministre de tout changement important
dans ses Opérations Miniéres (changement de méthode, modification du programme de

production, agrandissements/extensions,.. dL

a

14.4.3 Cessation des opérations

Si la Société est dans l’impossibilité de maintenir la production commerciale de Produit
Minier pendant une période de dix-huit (18) mois consécutifs, la Société est réputée ne pas
répondre aux exigences du programme minimum de travaux et |’Etat peut révoquer la
Concession Miniére dans les conditions prévues au Code Minter:

—

Page 8 p
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

eee

ARTICLE 15: INFRASTRUCTURES

15.1 Droit d’accés

15.1.1 Aux infrastructures publiques existantes

L’Etat s’engage a ce que la Société ait accés et puisse utiliser les routes, ponts, terrains
d’aviation, installations portuaires et ferroviaires, installations connexes de transport, ainsi
que les canalisations d’eau, d’électricité ou les voies de communication, établies ou
aménagées par un organisme ou une entité détenue ou controlée par |’Etat, a l’exception des
forces armées, sans avoir 4 payer des redevances excédant celles payées par des sociétés ayant
une activité identique a celle de la Société.

te

15.1.2 Aux infrastructures de l’ANAIM

Dans la mesure ot les capacités techniques le permettent et sans que cela ne porte préjudice
aux activités des utilisateurs actuels, |’Etat s’engage a accorder a la Société un droit d’accés
pour l'utilisation du chemin de fer et du chenal moyennant des redevances identiques a celles
appliquées aux utilisateurs actuels.

Les conditions particuliéres de ce droit d’accés seront définies dans un accord particulier,
ior

15.2 Développement et entretien des infrastructures

15.2.1 Construction, Amélioration et Entretien des Infrastructures

Sous réserve du respect de la Loi Applicable, la Société peut construire, utiliser, améliorer et
entretenir toute infrastructure, y compris des routes, ponts, terrains d’aviation, installations
portuaires et ferroviaires, et installations connexes de transport, ainsi que des centrales
électriques, lignes de transmission, lignes téléphoniques ou autres voies de communication,
des pipelines, des canalisations d’eau ou autres réseaux ou installations nécessaires a ses
Opérations Miniéres.

A la demande de la Société, I’Etat et la Société doivent procéder 4 I’analyse de telles
infrastructures ou autres exigences liées aux Opérations Miniéres, y compris mais non
exclusivement, les exigences énergétiques, portuaires et de transports dans le but de conclure
une entente équitable visant le partage des coiits et des profits découlant de telles
infrastructures.

Nonobstant ce qui précéde, aucune construction ne peut avoir lieu aux endroits suivants :

a) Tout territoire, autre que celui de la Concession Miniére, appartenant a l’Etat sans le
consentement du Ministre, un tel consentement découlant d’une consultation auprés
des autorités compétentes;

b) Toute zone faisant partie d’une concession miniére ou d’un permis de recherches non
couvert par la présente Convention ou autres activités sans aviser par écrit au
préalable le Ministre qui prendra 4 cet effet, les dispositions auprés des autorités

concernées pour permettre la réalisation des infrastructures projetées.
ZO

=-

Page } \
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

aS

15.2.2 Construction au sein de la superficie de la Concession Miniére

Sous réserve des dispositions du Code Minier relatives aux zones fermées, protégées ou
interdites et sous réserve des conditions énoncées aux présentes, la Société détient les droits
suivants en plus des droits qui lui sont conférés par la Concession Miniére et la présente
Convention :

a) Un droit exclusif d’entrée et d’occupation de la Concession Miniére, aprés l’extinction
des droits et ’indemnisation des Utilisateurs et/ou Occupants fonciers;

b) Sous réserve des droits de tout tiers, Utilisateur et/ou Occupant Foncier et des
conditions prévues par la Loi Applicable, le droit d’utiliser et de construire sur la
Concession Miniére, des routes, chemins de fer, canalisations, pipelines, égouts,
drains, cables, lignes ou autres installations similaires nécessaires aux activités visées
par la Convention.

A cet effet, aucune autorisation préalable n’est requise par la Société pour construire des
routes, ponts, voies ferroviaires, fossés, canalisations, pipelines, lignes électriques ou toute
autre infrastructure nécessaire aux Opérations Miniéres.

Le Ministre peut exiger des modifications visant 4 limiter ou éliminer tout danger a la santé,
la sécurité ou au bien-étre des employés ou du public ou tout impact négatif sur
Venvironnement qui résulte de la construction d’une infrastructure en vertu du présent

paragraphe. ee

15.2.3 Construction en dehors de périmétre de la Concession Miniére

L’Etat garantit 4 la Société qu’elle pourra réaliser des infrastructures en dehors du périmétre
de la Concession Miniére. A cet effet, l’Etat lui accordera les domaines appropriés pour la
réalisation desdites infrastructures et installations industrielles. _-

15.2.4 Dispositions spécifiques aux infrastructures de transport (chemin de fer)
et d’éyacuation (port)

Il est expressément convenu que l’Etat sera propriétaire du chemin de fer et du port qui
seront réalisées en dehors du périmétre de la Concession Miniére et cela quelque soit le mode
de financement.

La Société affectera les redevances convenues pour l'utilisation desdites infrastructures au
remboursement de la dette contractée par |’ Etat.

La Société aura un droit prioritaire pour utilisation des infrastructures ainsi réalisées.
L’utilisation par un tiers se fera avec l’accord de la Société et ne devra en aucun cas nuire aux
activités de la Société.

La Société réalisera les études et assurera |’exploitation et l’entretien de ces infrastructures.

Aprés complet remboursement des emprunts, la Société continuera d’assurer la maintenance
de ces infrastructures et paiera 4 |’Etat des redevances au titre de l'utilisation du chemin de
fer; redevances qui seront fixées suivant les mémes principes que ceux appliqués aux
infrastructures similaires et utilisées dans les mémes conditions.

Les modalités relatives au financement, a la construction, a l’exploitation et 4 la maintenance
desdites infrastructures seront spécifiées dans un accord entre |’Etat, la Société et, le cas

1 a 10

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

échéant, les bailleurs de fonds ; étant entendu que cet accord devra intervenir au plus tard dans
les dix-huit (18) mois de la Date d’Entrée en Vigueur de la présente Convention.

ie
15.6 Priorité d’utilisation par la Société

La Société a la priorité d'utilisation pour toute infrastructure qu’elle a construite.

La Société peut restreindre ou interdire I’accés aux routes situées dans le périmétre de la
Concession si un tel accés pose un danger pour les utilisateurs ou le personnel, pour des
raisons de nuisances ou d’ obstruction pour les Opérations Miniéres.

~
yn

15.7 Droit des tiers au paturage et 4 la culture

Dans l’exercice des droits qui lui sont conférés par la Concession Miniére, la Société doit
tenir compte et minimiser l’impact sur les droits des tiers, Utilisateurs et/ou Occupants
Fonciers, qui subsistent au moment de la Date d’Entrée en Vigueur de la Convention et qui
ont été diment autorisés par I’Etat (droits de péche, de paturage, de coupe de bois et
d’agriculture ou servitudes de passage).

La Société doit accorder aux Utilisateurs et/ou Occupants Fonciers a l’intérieur de la
Concession Miniére, un droit de paturage ou la possibilité de cultiver, sous réserve que
lexercice de telles activités ne nuise pas aux Opérations Miniéres.

OC

15.8 Indemnisation d’un Utilisateur et/ou Occupant Foncier

Si la Société juge la présence d’Utilisateurs et/ou Occupants Fonciers incompatible avec ses
Opérations Miniéres sur la Concession Miniére, elle est tenue d’indemniser ces Utilisateurs
et/ou Occupants Fonciers présents avant la date de signature de la Convention et de les aider 4
se relocaliser.

La Société doit verser une indemnité 4 ces Utilisateurs et/ou Occupants Fonciers, pour toute
relocalisation ou pour toute perte d’usage, titre foncier, habitation, récoltes.

L’indemnisation susmentionnée doit correspondre au montant nécessaire a la relocalisation et
a la réinstallation desdits Utilisateurs et/ou Occupants Foncier présents avant la date de
signature de la Convention a un endroit et dans des conditions similaires 4 celles qui
prévalaient juste avant le dommage. L’indemnisation doit comprendre la juste valeur
marchande de toute perte de récoltes, les frais de déménagement, les cotits associés 4
l’établissement de nouveaux droits de passage, d’accés et d’usage, et tout autre frais résultant
d'une telle relocalisation.

Si la Société et les Utilisateurs et/ou Occupants Fonciers présents avant la date de signature de
la Convention s’entendent sur une relocalisation dans un nouvel emplacement au lieu, en tout
ou en partie, d’une indemnisation financiére, la Société, en collaboration avec ces Utilisateurs
et/ou Occupants Fonciers, doit procéder a la relocalisation de ceux-ci. Tout arrangement et
toute indemnisation doivent étre convenus et versés préalablement a la relocalisation.

A la demande de la Société, l’Etat assiste cette derni¢re dans les discussions avec les
Utilisateurs et/ou Occupants Fonciers.
11

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

15.9 Coopération en situation de conflit
La Société peut se prévaloir de tous les droits prévus dans la présente Convention et le

Ministre s’engage a collaborer avec la Société en cas de difficultés ou d’interférences avec
des tiers opérant dans un cadre législatif conflictuel.

ARTICLE 16: VENTE DES PRODUITS MINIERS

16.1 Prix de pleine concurrence

La Société s’engage 4 vendre le Produit Minier issu de la Concession Miniére a des
conditions de pleine concurrence. ,

S
16.2 Accés de Il’Etat au Produit Minier

Au plus tard a la fin du premier semestre d’une Année Civile, I’Etat peut demander a la
Société de conclure un contrat d’achat pour |’Année Civile suivante portant sur un
pourcentage maximum de cinquante pour cent (50%) de la production totale de Produit
Minier issue de la Concession Miniére.

La Société est tenue d’examiner cette demande et d’offrir un tel contrat aux conditions
financiéres du marché en vigueur pour des quantités et durées similaires dans le cadre de
contrats d’approvisionnement qu’ elle aurait conclus avec des tiers.

Il est expressément convenu et accepté par I’Etat que la Société n’est tenue a aucune
obligation de lui vendre du Produit Minier si, au moment de la réception de la demande de
lEtat, elle est liée par des contrats d’approvisionnement de longue durée ne lui permettant pas
de satisfaire a une telle demande. ~

4

16.3. Avis de vente A une Société Affiliée

Lorsque le Produit Minier est vendu a une Société Affiliée, la Société doit, dans les quinze
(15) Jours suivant une telle vente, aviser et fournir au Ministre toutes les informations,
données, contrat de vente et regus qui ont été utilisés pour traiter les prix, escomptes et
commissions ayant trait 4 une telle vente.

Cette information est traitée par I’Etat comme étant confidentielle. _
we

16.4 Vérification des ventes de Produit Minier

Le Ministre est autorisé a inspecter et vérifier toute vente du Produit Minier, y compris leurs
modalités et conditions de réalisation.
Si a issue de ces inspections et/ou vérifications, le Ministre estime que des opérations de
vente de Produit Minier ne reflétent pas la juste valeur marchande du Produit Minier, il notifie
sa position a la Société en fournissant a celle-ci tous éléments justificatifs.

~

“-

Page 12
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

Dans les quinze (15) Jours de la réception de cette notification, la Société doit soumettre la
documentation justificative démontrant que les sommes versées suite aux ventes ou autres
dispositions du Produit Minier représentent la juste valeur marchande. L’information ainsi
transmise est traitée par l’Etat comme étant confidentielle.

Dans un délai de trente (30) Jours suivant la réception de la notification et sauf accord des
Parties a l’intérieur de ce délai, les Parties doivent se rencontrer afin de tenter de régler le
différend les opposant quant aux ventes de Produit Minier, et de s’entendre sur la juste valeur
marchande pour la période visée.

Si les Parties ne s’entendent pas dans les dix (10) Jours de leur rencontre, l’une des Parties
peut déférer le différend 4 un expert indépendant, afin d’en déterminer la juste valeur
marchande.

La charge de la preuve repose sur la Société et celle-ci doit démontrer que la valeur regue était
représentative de la juste valeur marchande au cours de la période visée.

A Vissue de cette procédure et le cas échéant, la Société paiera sans délai les impéts et taxes
ainsi éludés.
“

ARTICLE 17: ENTRETIEN ET INSPECTION
17.1 Entretien des équipements ct du systéme de pesée

La Société doit maintenir en bon état de fonctionnement tous les équipements et autres biens
utilisés dans le cadre des Opérations Miniéres, y compris les systémes de pesée.

La Société doit se doter d’un systéme de pesée conforme aux normes internationales admises
dans l’industrie miniére.
fi

17.2 Méthode pour déterminer les quantités de Produit Minier

La méthode de pesée du Produit Minier est soumise a l’approbation du Ministre.

Cette approbation devra intervenir dans un délai de trente (30) Jours 4 compter de la date de
réception de la demande qui lui aura été présentée par la Société ; étant entendu qu’un défaut
de réponse dans ce délai vaudra acceptation par |’Etat de la méthode retenue par la Société.

Le Ministre pourra, de temps 4 autre et sur préavis donné a la Société dans un deélai
raisonnable, tester ou examiner le dispositif de pesée.

La Société ne doit en aucune facon altérer ou modifier la méthode de pesée qu’elle emploie
ou changer les appareils, équipements ou autres installations utilisées 4 cet effet sans
approbation écrite préalable du Ministre.

a

17.3 Défectuosité des appareils de pesage

Toute défaillance ou tout probléme avec l’appareil ou la méthode de mesure du Produit
Minier doit étre corrigé sans délai.

Page 13

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

 EESSSSSSSSSSFSMMMMsF

A moins d’avis contraire au Ministre, toute défaillance ou tout probléme avec l'appareil de
méme qu’avec la méthode est présumé avoir eu cours pendant les trois (3) derniers mois ou
depuis le dernier test ou examen de |’équipement, selon la période la plus longue.

Tout paiement a I’ Etat qui résulte de la mesure du Produit Minier est ajusté pour tenir compte
de la défaillance ou du probléme pour la période ainsi présumée.

17.4 Accés et inspection par ’Etat

Les représentants diiment autorisés de |’Etat peuvent durant les heures normales d’opération
de la Société, accéder aux sites afin d’inspecter, examiner, vérifier ou procéder a l’audit de
tous les éléments d’actif, comptes, registres, équipement, appareils, Données sur les
Substances Minérales et autres informations ayant trait aux Opérations Miniéres.

C7
17.5 Frais d’inspection 4 la charge de I’Etat

Les frais d’inspection et de déplacement sont a la charge de I’ Etat.

Dans le but d’assurer |’exercice efficace des droits d’inspection, d’ observation, de vérification
et d’audit par 1’Etat, la Société doit fournir aux représentants diment autorisés de |’Etat, a
titre gracieux, toute assistance raisonnable, accés 4 ses employés et représentants, ainsi que
l’accés aux installations de la maniére habituellement disponible a la Société.

a
ARTICLE 18 : INFORMATION ET RAPPORTS

18.1 Tenue des dossiers et rapports

Pendant toute la durée de la présente Convention et conformément au Code Minier, la Société
doit préparer et maintenir, en langue frangaise, des dossiers et Rapports exhaustifs, précis,
transparents et a jour se rapportant aux activités visées a la Convention.

Les rapports d’activités exigés par le Code Minier seront établis en cing (5) exemplaires et
remis au CPDM qui en assurera la répartition au niveau des directions techniques.

Les dossiers, Rapports et/ou Données sur les Substances Bauxitiques, autres que les
échantillons de forage, doivent étre conservés en format électronique en République de
Guinée.

En outre, la Société doit soumettre ces Rapports dans la forme requise afin de satisfaire aux
exigences de l’Etat en vue de la mise en application de I"Initiative de Transparence des

Industries Extractives (ITIE). -
E

18.2. Echantillons 4 conserver

Conformément au Code Minier et a ses textes d’application, la Société doit conserver des
échantillons fractionnés, ou selon le cas, des échantillons de forage, les concentrés de minerai,
les composites mensuels provenant de forages et les échantillons de résidus de minerai.

? Page 14

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

18.3. Exportation d’échantillons

Les exportations d’échantillons seront faites conformément aux dispositions du Code Minier
et a ses te: ‘application,
xtes d application,»

18.4 Rapport sur les dépenses annuelles

Au plus tard le 30 avril de chaque Année Civile, la Société doit remettre au Ministre un
rapport sur les investissements réalisés.

18.5 Rapport annuel sur la convention du développement communautaire

Au plus tard le 30 avril de chaque Année Civile, la Société adressera au Ministre un rapport
annuel sur |’exécution de la convention du développement communautaire devant contenir les
informations suivantes :

a) Une €valuation qualitative de l’atteinte ou non des objectifs visés par la convention
de développement de la communauté locale;

b) Le cas échéant, la justification et les démarches qui seront entreprises pour atteindre
les objectifs dans le futur;

c) Une liste détaillée de tout montant dépensé par la Société en vertu de la convention
de développement de la communauté locale;

d) Tout probléme récurrent avec la communauté locale; et

e) Les progrés effectués quant au plan de fermeture de la mine. ee

ARTICLE 19: RTICIPATION AU CAPITAL ACTION

19.1. Pourcentage de participation

En contrepartie de la mise a disposition des ressources en bauxite de la Concession Miniére,
!’Etat aura droit 4 dix pour cent (10%) des actions composant le capital social de la Société.

Il est expressément convenu que cette participation de |’Etat :

- ne sera pas diluable,

- ne devra en aucun cas affecter la gestion et l’administration de ladite Société,
n’entrainera aucune restriction ou impact sur les droits et garanties consentis par l’Etat a la
Société
19.2 Modalités de traitement des actions appartenant 4 l’Etat

Sous réserve des dispositions du présent article, les actions détenues par Etat conféreront les
mémes droits et obligations que celles détenues par les autres actionnaires. _

o—

A Page 15
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

TITRE IL
ENGAGEMENTS DE LA SOCIETE

ARTICLE 20: DROITS, OBLIGATIONS ET GARANTIES DE LA SOCIETE

20.1 Déclarations et garanties

La Société déclare et garantit a I’Etat qu’a la date de signature de la présente Convention et
que pendant toute la durée de celle-ci :

a)

b)

2)

q)

e)

Toute information fournie 4 l’Etat par la Société pour conclure la présente
Convention, est exempte de toute fausse déclaration et/ou de toute omission
intentionnelle;

La Société est une personne morale, diment constituée en tant que société de droit
Guinéen conformément a l’acte uniforme relatif aux droits des sociétés commerciales
et du Groupement d’Intérét Economique (GIE) du 17 avril 1997, adopté dans le
cadre du traité de ! OHADA et déclare étre diiment organisée et exister en vertu des
lois et reglements en vigueur en République de Guinée;

La Société posséde les pouvoirs et l'autorité nécessaires pour détenir en propriété et
exploiter ses biens dans les lieux ot ils sont actuellement détenus ou exploités et
pour exercer ses activités dans les lieux ot elles sont actuellement exercées. Il
n'existe aucune action, réclamation, enquéte, procédure arbitrale ou autre en cours
impliquant la Société et aucune ordonnance, décision, injonction, décret ou jugement
contre la Société;

La Société a, ou a accés a, et utilisera en temps opportun, toute l’expertise financiére,
technique et de gestion, et la technologie nécessaire afin de répondre a leurs
obligations et leurs objectifs tels que prévus a la présente Convention, sous réserve
de I’ Article 40 de la présente Convention;

La Société posséde les pouvoirs et l'autorité nécessaires pour signer la présente
Convention et répondre des obligations en découlant;

Une copie de la résolution du conseil d’administration de la Société autorisant son
représentant 4 conclure la présente Convention pour et au nom de la Société est
jointe a la présente Convention en Annexe Bye

20.2 Obligations de la Société

20.2.1
20.2.1.1

Financement

Mobilisation des fonds

La Société s’engage a fournir a |’Etat un plan de financement du projet dans les six (6) mois
de l'accord sur les modalités de financement des infrastructures,

Page , '
|

C_

|

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

20.2.1.2 Modifications possibles pour faciliter le financement

Les Parties reconnaissent qu’ une partie du financement nécessaire peut étre obtenu par le biais
de dette 4 long terme et/ou par apports en numeéraire, et qu’un tel financement requiert que la
Société se conforme aux exigences des marchés boursiers ou a toute autre exigence découlant
du remboursement du capital et d’intéréts sur les emprunts.

Afin que la Société obtienne le financement nécessaire aux opérations visées par la présente
Convention, I’Etat s’engage a considérer favorablement toute demande d’amendement,
d’interprétation ou d’application de la Convention qui pourrait lui étre faite

20.2.1.3 Déclaration obligatoire

Tout prét ou autre opération de financement des Opérations Miniéres provenant d’une Société

Affiliée doit étre déclaré au Ministre, et toute la documentation y afférant transmise a celui-ci

dans un délai de soixante (60) Jours suivant la date d’entrée en vigueur de tels engagements. >
—

20.2.2 Construction de la mine

La Société s’engage a construire, conformément au chronogramme joint en Annexe C, une
mine a ciel ouvert ainsi que les infrastructures associées nécessaires pour extraire le Produit
Minier de la Concession Miniére, d’une capacité initiale de production de cing (5) millions de
tonnes par an qui sera portée a dix (10) millions de tonnes par an a compter de la sixiéme
Année suivant la Date de la Premiére Production Commerciale laquelle devra intervenir au
plus tard dans les six Années suivant la Date d’Entrée en Vigueur de la présente Convention

et de la Concession Miniére. 7
Ce
20.2.3 Construction d’une raffinerie d’alumine

Au plus tard 4 l’expiration de la dixiéme Année suivant la Date de la Premiére Production
Commerciale, la Société présentera a |’Etat une étude de faisabilité pour la construction et
l’exploitation d’une raffinerie d’alumine alimentée par la bauxite provenant de la Concession
Miniére.

Dans I’hypothése ot les conclusions de |’étude de faisabilité seraient positives, les Parties se
réuniront pour définir les conditions et modalites de construction de la raffinerie et
déterminer les conditions de réalisation de cet investissement, y compris les délais de
construction, ainsi que pour mettre en place une convention spécifique régissant la société qui
en assurera la construction et l’exploitation.

Dans I'hypothése ott l'étude de faisabilité serait négative, les Parties se réuniront dans les
meilleurs délais pour arréter, d'accord parties, les modalités de gestion des ressources miniéres
contenues dans la Concession n'ayant pas une qualité suffisante en minerai pour
économiquement pouvoir faire l'objet de contrat de vente a l'exportation sur les marchés
internationaux.

La Société s'engage a approvisionner en Produit Minier les raffineries d'alumine implantées
en Guinée et ce a des conditions, notamment économiques, normales compte tenu des
quantités et durée en cause. ao

Page HAN
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 21: DROITS DE LA SOCIETE ET OBLIGATIONS DE L’ETAT

21.1 Obligations de I’Etat
L’Etat s’engage a satisfaire aux obligations souscrites par lui ou mises a sa charge dans le
cadre de la présente Convention, du Code Minier et de la Concession Miniére.

Sous réserve pour la Société d’avoir satsifait 4 l’ensemble des obligations lui incombant,
VEtat s’engage 4 renouveler la Concession Miniére pour une période de dix (10) ans a
l’expiration de la période initiale de vingt-cing (25) ans. or

21.2 Droits de la Société

Sous réserve des dispositions spécifiques contenues dans la présente Convention et/ou le
Code Minier, la Société jouira des droits 4 elle conférés par la présente Convention, le Code
Minier et la Concession Miniére.

Sans restreindre la généralité de ce qui précéde, de tels droits comprennent, entre autres :
a) Le droit exclusif d’exécuter les Opérations Miniéres;
b) Le droit de disposer librement de ses biens et d’ organiser l’entreprise 4 son gré;

c) La liberté d’embauche et de licenciement conformément 4 la législation en vigueur
en Guinée;

d) La libre circulation en Guinée de son personnel et de ses biens et produits;

e) La libre importation de biens et services, y compris en matiére d’assurance, ainsi que
des fonds nécessaires aux Opérations Miniéres;

f) La liberté d’exporter et de vendre les Produits Miniers provenant de la Concession
Miniére sur le marché national et/ou international;

g) Le droit de transporter ou de faire transporter les Produits Miniers dans un lieu
d’entreposage, de transformation ou de chargement;

h) Le droit de bénéficier de tous les avantages émanant de tout accord conclu entre
l’Etat et d’autres Etats dans le but de faciliter le transport de Produits Miniers sur le
territoire de ces Etats;

i) La liberté d’établir en Guinée, des usines de conditionnement, de traitement, de
raffinage et de transformation de Produits Miniers;

j) Le droit d’acquérir, d’utiliser et d’exploiter, tout moyen de communication, tout
genre d’aéronef ou autres moyens de transport ainsi que les installations ou
équipements auxiliaires nécessaires aux Oéprations Miniéres;

k) La liberté de procéder 4 un échantillonnage de grande envergure et a des essais de
transformation des Produits Miniers provenant de la Concession Miniére afin de
déterminer le potentiel minier;

1) La liberté de prendre, de retirer et d’exporter les quantités raisonnables, les
spécimens ou d’échantillons dans le cadre des Travaux de Recherches. =
ae

Page p
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

SS

ARTICLE 22: EMPLOI DU PERSONNEL

22.1 Conformité avec les normes de travail

La Société devra se conformer aux dispositions du Code du Travail et du Code de la Sécurité
Sociale en vigueur en Guinée.

En outre, et conformément aux usages dans l’industrie miniére internationale, la Société
mettra en place un systéme efficace de prévention des maladies professionnelles et des
accidents de travail.

Enfin, la Société souscrira une police d'assurance adéquate pour couvrir la prise en charge des
traitements des maladies professionnelles et des accidents du travail, -
OH

22.2 Emploi du personnel guinéen

Dés le démarrage des Opérations Miniéres, la Société devra :

a) Employer exclusivement du personnel guinéen pour les travaux ne nécessitant pas de
qualification;

b) Assurer en priorité, l'emploi de personnel guinéen qualifié pour les besoins des
Opérations Miniéres;

c) Contribuer 4 la formation de ce personnel en vue de permettre son accession a tout
emploi d’ouvrier qualifié, d’agent de maitrise, de cadres et de directeur.

A la fin de chaque Année, la Société établira, en accord avec le Ministre, un plan de
recrutement du personnel guinéen pour les années suivantes en vue de parvenir 4 une
participation de plus en plus large du personnel guinéen aux Opérations Miniéres; étant
entendu que cing (5) Années aprés la Date de Premiére Production Commerciale les employés
guinéens devront constituer 95% du personnel utilisé par la Société pour les Travaux
d’Exploitation A contrario, ce quota ne sera pas applicable pour les Travaux de Recherches et
les Travaux de Développement.

La Société s’engage a établir un plan de carriére pour les travailleurs occupant des postes
de responsabilités.

22.3. Emploi du personnel expatrié

La Société pourra employer un nombre raisonnable de travailleurs expatriés détenant une
spécialité, des compétences ou des connaissances particuliéres.

A la demande de la Société, et suite au dépot des piéces justificatives requises, I’Etat s’engage
a accorder au personnel expatrié, les autorisations requises, incluant les visas d’entrée et de
sortie, les permis de travail ou tout autre permis requis par la loi.

to

iN 19
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 23: SOUS-TRAITANCE
23.1 Sous-traitance

La Société pourra sous-traiter la réalisation de tout ou partie des Opérations Miniéres mais
restera, sous réserve de dispositions contraires contenues dans la présente Convention,
responsable vis-a-vis de |’Etat de l’exécution des obligations mises 4 sa charge aux termes de
ladite Convention et de la Concession Miniére.

Il est expressément convenu que pour la réalisation des Opérations Miniéres ainsi sous-
traitées, lesdits Sous-Traitants Directs bénéficieront des dispositions notamment fiscales et
douaniéres de la Convention applicables aux Sous-Traitants Directs de la Société.

Au plus tard dans les trente (30) Jours de la signature de tout contrat de sous-traitance, la
Société fournira a |’Etat une attestation comprenant les informations suivantes :

a) Nomet adresse du Sous-Traitant Direct,
b) Objet du contrat,
c) Date de démarrage et durée estimative du contrat,

d) Estimation des revenus contractuels.

Wz

23.2 Paiement aux Sociétés Affili¢es

Tout paiement 4 une Société Affiliée pour l’exécution de services ou pour l’achat de
marchandises afférant 4 ou ayant trait aux Opérations Miniéres, doit étre documenté,
raisonnable et compétitif en termes de prix comme s’il était effectué sans lien de dépendance.

Le montant facturé a la Société ne doit pas étre plus élevé que celui pratiqué par des tiers pour
des services et marchandises semblables. Lp

23.3 Préférence aux biens et services guinéens

La Société ainsi que les entreprises travaillant pour son compte doivent accorder la préférence
aux entreprises guinéennes pour tous contrats notamment d’achat, de construction,
d’approvisionnement ou de prestation de services, y compris les contrats d’expédition,
d’assurances et de transport de marchandises, 4 condition qu’elles offrent des prix, quantités,
qualités et délais de livraison au moins équivalents.

Pour tout contrat d’un montant supérieur 4 cent mille (100.000) dollars US, la Société
sélectionnera ses Sous-Traitants Directs par appel d’offres ou pour toute autres méthodes
appropriées en usage dans |’industrie miniére internationale. Lorsque ce montant est supérieur
ou égal a un million cing cent mille (1.500.000) dollars US, l’appel d’offres doit étre
international.

Au plus tard le 30 avril de chaque Année Civile, la Société fournira au Ministre ou la structure

désignée par lui une liste des contrats passés d’un montant supérieur 4 deux cent cinquante
mille (250.000) dollars au cours de Il’ Année Civile précédente avec des sociétés guinéennes.

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 24: FRET ET TRANSPORTS MARITIMES

Dans I’hypothése ot la Société serait responsable du transport du Produit Minier, notamment
dans le cadre de vente CIF (Cost, Insurance, Freight), elle s’engage a accorder une préférence
aux navires battant pavillon guinéen ou assimilé sous réserve que les conditions offertes,
notamment de prix, soient compétitives.

af

ARTICLE 25: CONVENTION DE DEVELOPPEMENT DE LA
COMMUNAUTE LOCALE

Dans le but de promouvoir le développement économique et social, la Société s’engage, dans
le cadre du plan de développement régional, 4 conclure une convention de développement de
la communauté locale selon les modalités convenues.

a

25.1 Dispositions de la convention de développement de la communauté locale

La convention de développement de la communauté locale est négociée entre la Société et le
représentant officiel de la communauté locale, et doit comprendre au moins les dispositions
suivantes :

1. Les personnes représentant les différentes parties aux fins de la convention de
développement de la communauté locale;

2. Les obligations de la Société 4 l’égard de la communauté locale, y compris notamment :

a) Les engagements de nature économique ou sociale qui doivent étre pris a |’égard du
développement durable de la communauté locale;

b) L’implantation d’activités, l’aide et les ressources visant 4 créer une communauté
autosuffisante 4 travers la promotion et la diversification d’activités génératrices de
revenus;

c) L’organisation de séances de consultations périodiques avec la communauté locale
quant a l’élaboration d’un plan de fermeture des Opérations Miniéres, dans le but de
préparer ladite communauté a la fermeture de la mine;

3. Les obligations de la communauté locale a l’égard de la Société;

4. Les modalités prévues pour qu’une révision de la convention de développement de la
communauté locale soit effectuée a toutes les cing (5) Années Civiles;

5. Le cadre des rencontres et des procédures de suivi entre la Société et la communauté locale
ainsi que les moyens envisagés pour faire participer la communauté locale aux activités de
planification, de mise en ceuvre, de gestion et de surveillance effectués dans le cadre de la
Convention; et

6. Une déclaration a l’effet que la Société et la communauté locale s’engagent a résoudre tout
différend ayant trait 4 la convention de développement de la communauté locale, par le biais
de leurs représentants respectifs et, 2 défaut d’entente,le droit de déférer le différend au
Ministre, dont la décision sera finale et exécutoire.

a

“OM
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

25.2 Exemples de conditions

Les Parties reconnaissent que la convention de développement de la communauté locale doit
tenir compte des particularités relatives 4 la Concession Miniére et sa communauté locale, et
que certaines questions ne peuvent étre déterminées a l’avance.

A titre d’exemple, la convention de développement de la communauté locale peut comprendre
un ou plusieurs éléments suivants selon leur pertinence :

a) Bourses d’études, apprentissage, formation technique et opportunités d’emploi pour
la communauté locale;

b) Contributions de nature financiére ou autre pour l’implantation et le développement
des infrastructures médicales, scolaires, des services communautaires, des routes, des
canalisations d’eau ou de production d’électricité ainsi que les ententes ou
arrangements liés aux frais d’usagers associés a de tels services ou infrastructures;

c) Assistance pour la création, le développement et le soutien de petites entreprises;
d) Commercialisation des produits agricoles; et

e) Méthodes et mesures de gestion environnementale et socio-économique et
amélioration de la gouvernance locale.

oa

25.3. Obligation de respecter les traditions locales

La Société doit tenir compte des droits, coutumes et traditions de la communauté locale et des
communautés avoisinantes dans |’élaboration de la convention de développement de la
communauté locale. -

7

25.4 Approbation de la convention de développement de la communauté locale

La convention de développement de la communauté locale diment signée et approuvée par
les représentants de la Société et de la communauté locale doit étre soumise au Ministre pour
approbation.

Le Ministre doit approuver ladite convention dans les trente (30) Jours ouvrables suivant sa
réception a son secrétariat, indiquant que celle-ci respecte les exigences stipulées aux
paragraphes précédents.

Tout refus d’approbation par le Ministre doit étre transmis par écrit aux représentants de la

Société et de la communauté locale en indiquant les raisons spécifiques ainsi que les moyens
devant étre envisagés pour remédier a la situation.

La Société ne peut entreprendre le développement de la Concession Miniére avant d’avoir
obtenu au préalable l’approbation de la convention de développement de la communauté
locale.

x

Page 22 A |
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 26: PROTECTION ENVIRONNEM.
DES SITES MINIERS

ALE ET REHABILITATION

Pendant toute la période de validité de la Convention, la Société s’engage 4 conduire les
Opérations Miniéres en ayant soin de minimiser, gérer et limiter l’impact environnemental, y
compris la pollution.

P! P! wy

26.1 Etude d’impact environnemental

Conformément aux dispositions de l'article 13 de la présente Convention, le démarrage des
Travaux de Développement est subordonné a |’approbation par le Ministre responsable de
Yenvironnement de l'étude d’impact environnemental et d'un plan de gestion
environnementale préparés par la Société.

La Société doit soumettre en cing (5) exemplaires au Ministre responsable de l’environnement
dans un seul ou deux documents distincts, l’étude et le plan.

L’étude et le plan assortis de critéres quantifiables doivent contenir les informations et
analyses reflétant les meilleures pratiques internationales reconnues dans le secteur minier et
comprendre les informations suivantes :

a) Identification des impacts environnementaux naturels et humains majeurs probables,
y compris les pollutions;

b) Objectifs généraux quant 4 chaque impact environnemental majeur;

c)  Objectifs détaillés quant 4 chaque impact environnemental majeur et les moyens de
réduire un tel impact;

d) Moyens de réalisation des objectifs environnementaux généraux et détaillés;
e) Calendrier de mise en ceuvre;
f) Budget projeté et calendrier pour atteindre les objectifs environnementaux;

g) Projet de réhabilitation en continu pour la Concession Miniére et les coiits annuels
estimatifs;

h) Projet définitif de réhabilitation progressive pour la Concession Miniére et les coits
estimatifs;

i) Coiits estimatifs pour le projet définitif de réhabilitation progressive tenant compte
de chaque Année d’exploitation de la Concession Miniére, dans |’éventualité ot la
réhabilitation définitive devait étre réalisée au cours d’une Année oti les activités
d’exploitation cesseraient.

En tant que de besoin, ce plan sera actualisé par la Société et adressé a TEtat dans les

meilleurs délais. er

26.2 Patrimoine Culturel

En cas de découverte d’un site archéologique au cours des Opérations Miniéres, la Société
mettra a jour les éléments du patrimoine culturel national, meubles et immeubles, s’engage a
ne pas déplacer ou détruire ce site ob ces éléments et a en informer I’Etat sans délai.

mq |

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

26.3 Mesures d’urgence

En cas d’urgence ou de circonstances extraordinaires, la Société a l’obligation de prendre les
mesures nécessaires immédiates appropriées.

Pour les fins des présentes, est considéré comme «urgence» ou « circonstances
extraordinaires» toute situation ou événement, actuel ou imminent, résultant d’un fait naturel
ou causé par I’homme, pouvant résulter en la mort, causer des blessures ou préjudices
corporels a toute personne, des dommages aux immobilisations, ou aux ressources naturelles,
si une action immédiate n’est pas aa oe

26.4 Responsabilité de la Société en cas de réclamation

La Société doit tenir I"Etat informé de toute réclamation ou créance fondée, lige aux activités
visées par la Convention, ainsi que de toute poursuite ou litige découlant d’accidents ou de
blessures corporelles ou dommages aux biens causés ou survenus dans le cadre des
Opérations Miniéres. La Société s’engage 4 dédommager I’Etat pour toute dépense lige a la
défense de telle réclamation, créance, poursuite ou litige. ~

ARTICLE 27: FERMETURE ET REHABILITATION
27.1 Obligations liées 4 la phase de fermeture et de réhabilitation

La Société est tenue de se conformer aux obligations de fermeture et de réhabilitation des
sites miniers, telles que prévues au Code Minier, au Code |’Environnement et a la présente
Convention. r2

27.2 Réhabilitation de la zone définie au permis de recherche

La Société est tenue de remettre en état les sites et les lieux affectés par ses Travaux de
Recherches et rendre ces sites et lieux affectés 4 un niveau raisonnablement similaire 4 celui
dans lequel ils étaient avant l’exécution desdits travaux. Zz

27.3 Réhabilitation de la Concession Miniére

Avant l’expiration de la Concession Miniére, la Société est tenue de remettre en état les sites
et les lieux affectés conformément au plan de gestion environnementale et sociale prévu a
l’Article 26 de la présente Convention. a

27.4 Fermeture de la mine

2741 Avis de Fermeture

La Société doit aviser le Ministre de son intention de fermer la mine située sur la Concession
Miniére au moins six (6) mois avant la date prévue de fermeture. z
A

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

27.4.2 Plan de fermeture

En collaboration avec l’administration miniére et la communauté locale, la Société doit
élaborer un plan de fermeture des Opérations Miniéres qui prépare la communauté 4 une
cessation des activités. Ce plan doit compléter la convention de développement de la
communauté locale.

Aa

27.4.3 Fermeture ordonnée

La Société mettra tout en ceuvre afin de procéder a la fermeture de la mine de maniére
progressive, ordonnée et planifiée afin de préparer la communauté a une cessation des
activités. ,

a

27.4.4 Disposition des biens meubles et immeubles

Sous réserve de l’achat par l'Etat et/ou la communauté locale des biens meubles et
immeubles, la Société doit disposer de tous les biens meubles a la fermeture de la mine.

Tous les biens immeubles tels que les batiments, usines, clétures (a l’exception de tout
élément nécessaire a la sécurité) doivent étre démolis et le site doit étre profilé 4 moins que
leur propriété ne soit transférée a un tiers. -

a

27.45 Obligation de sécuriser le site

Avant l’expiration de la Concession Miniére, la Société est tenue de sécuriser le site affecté
par les activités visées par la Convention afin d’assurer la sécurité du public et des
Utilisateurs et/ou Occupants Fonciers futurs.

A cette fin, la Société doit notamment :

a) Sceller de fagon permanente tous les puits, incluant les puits d’accés et d’aération, le
cas échéant;

b)  Enlever toutes les lignes de transport d’électricité destinées uniquement a l’usage de
la Société;

c) Profiler tous les escarpements, les puits en pente et les précipices créés par les

Opérations Miniéres afin de les sécuriser et lorsque nécessaire, cl6turer les précipices
afin d'éviter toute chute et installer des panneaux de signalisation si nécessaire;

d) Sécuriser et renforcer tous les barrages d’eau, les parcs de résidus ou de déblais pour
éviter tout effondrement.

27.5 Garantie bancaire 4 premiére demande

Afin de garantir son obligation de réhabilitation du site de la Concession Miniére, la Société
devra fournir 4 |’Etat une garantie bancaire 4 premiére demande présentée par une banque
disposant des capacités financiéres suffisantes.

Le niveau de cette garantie sera : y
a

A\e 25
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

- initialement fixé en fonction du plan de gestion environnementale prévu a l'article 26
de la présente Convention,

- ensuite actualisé annuellement en fonction dudit plan de gestion environnementale et,
le cas échéant, des travaux de réhabilitation exécutés par la Société.

Cette garantie ne pourra étre mise en ceuvre qu’a |’expiration de la Concession Miniere. -

( Page 26
C

C_

C~ Co

oe

|

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTI

TITRE IV
GARANTIES ACCORDEES PAR L’ETAT

28: DECLARATI ET TIES DE L”ET.

L’Etat déclare et garantit 4 la Société qu’a la date de signature de la présente Convention :

a)

b)

4)

e)

Le Ministre agit a titre de représentant ddment autorisé de I’Etat et posséde les
pouvoirs et l'autorité nécessaires pour signer la présente Convention;

Il n’existe aucun autre titre minier, aucune demande pour un titre minier,
réclamation, convention d’ option, aucun bail, licence, contrat d’exploitation ou toute
autre restriction pouvant affecter la Concession Miniére régie par la présente
Convention ou les droits de la Société, tels que prévus aux présentes. L’Etat n’a pas
connaissance de l’existence d’avis, objections, ou autres procédures ou litiges
pendant, visant de quelque maniére que ce soit la Concession Miniére. La
Concession Miniére régie par la présente Convention est libre de toute zone fermée,
telle que définie au Code Minier.

Préalablement a la signature de la présente Convention, |’Etat s’est assuré que la
Société posséde toutes les qualifications nécessaires, telles que définies au Code
Minier, et qu’il n’existe aucun empéchement pour |’octroi d’une concession et la
signature de la présente Convention.

La signature par I’Etat de la présente Convention et I'exécution de ses obligations qui
en découlent, ne sont en violation avec aucune loi, aucun réglement, décret ou
ordonnance d’une quelconque autorité nationale ou locale ou d’une décision rendue
par un tribunal guinéen.

L'Etat fera en sorte que les autorités administratives apportent 4 la Société toute
l'assistance nécessaire et lui délivrent tous permis nécessaires pour les Opérations
Miniéres prévus par le droit applicable en Guinée.

La Société aura le droit de procéder, avec la coopération des Autorités, 4 tous dépéts
et enregistrements qui pourraient s'avérer nécessaires afin de mieux protéger les
droits qui lui sont accordés par |'Etat en vertu des présentes.

L'Etat s'engage a faciliter toutes démarches et procédures administratives par tous les moyens
appropriés conformément a la Loi Applicable et 4 fournir toute l'assistance raisonnable qui
seraient nécessaires a la réalisation du projet, et en particulier :

@

pour tous les travaux de construction, de développement, d'exploitation et de
valorisation des ressources de bauxite et pour la production de l'alumine que la Société
pourrait entreprendre dans le cadre de la présente Convention,

pour la conception, le développement, le financement, la construction, la propriété,
l’exploitation et la maintenance des installations du projet et l'accés aux infrastructures
existantes et leur utilisation en vertu de la présente Convention ;

pour I’exécution de ses obligations telles qu'elles figurent 4 la présente Convention, y
compris, sans que cela soit limitatif, en transférant 4 la Société et conformément a la
législation applicable tous les terrains raisonnablement requis par la Société pour la
conception, le développement, le financement, la construction, la propriété,

l’exploitation, la maintenance et !'entretien des installations du projet. Zz

“d 27
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 29 : REGLEMENTATION DES CHANGES - GARANTIE DE
TRANSFERT

L’Etat garantit 4 la Société qu’elle pourra librement :

a) ouvrir et faire fonctionner, en Guinée et a |’étranger, tous comptes bancaires, en toutes
devises ; étant entendu que la Société disposera d’un ou plusieurs comptes bancaires
en Guinée diment provisionnés pour effectuer les paiements locaux (salaires,
fournisseurs locaux,...),

b) souscrire des emprunts a |’étranger en toutes devises,

c) transférer, sans restriction, ni coat (a l'exception des frais bancaires normaux), a
l’étranger des fonds, des dividendes, et des produits des capitaux investis ainsi que le
produit de la liquidation ou de la réalisation de leurs avoirs, ou des actifs sociaux.

En contrepartie, la Société s’engage a fournir a Il’ Etat :

- dans les quinze (15) Jours de leur ouverture, les références utiles de tout compte
bancaire ouvert a l’étranger,

dans les quinze (15) Jours de chaque trimestre civil, une copie des relevés bancaires du
trimestre civil précédent des comptes bancaires ouverts a I’ étranger.

En outre, |’Etat garantit au personnel étranger employé par la Société et résident en Guinée, la
libre conversion et le libre transfert dans leur pays d’origine, des économies réalisées sur les
salaires ou autres éléments de rémunération qui leur sont dus, sous réserve que leurs impéts et
autres taxes aient été acquittés conformément aux dispositions de la législation en vigueur et
de la présente Convention.

oe

ARTICLE 30: EXPROPRIATION - NATIONALISATION

En cas d’expropriation ou de nationalisation de la Société ou d’un quelconque de ces éléments
d’actif, l’Etat lui versera une compensation juste et équitable en Dollars, basée sur la valeur
marchande des Opérations Miniéres a la date de l’expropriation ou de la nationalisation.

om

ARTICLE 31: PERIODE DE STABILISATION

L’Etat garantit 4 la Société, 4 compter de la date d'octroi de la Concession Miniére et pendant
toute la durée de celle-ci, la stabilisation de la législation en vigueur; et de toutes les
dispositions, notamment fiscales et douaniéres, prévues par la présente Convention.

Par conséquent, toutes modifications de la législation en vigueur, notamment fiscale et/ou
douaniére, postérieures 4 la date d’octroi de la Concession Miniére qui auraient pour effet
notamment d’augmenter, directement ou indirectement, les charges fiscales et/ou douaniéres
de la Société lui seraient inapplicables.

Par contre, la Société pourrait valablement se prévaloir de telles modifications si celles-ci
avaient pour effet de réduire ses charges fiscales et/ou douaniéres.

En outre, la Société bénéficiera de toute clause plus favorable accordée par rapport aux
dispositions de la présente Convention qui seraient intégrées dans une convention mini¢re
conclue ultérieurement avec une autre société miniére exercant des activités similaires.

4 yer 28

i

Cc

CC

(-

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

TITRE V
REGIME FISCAL ET DOUANIER

ARTICLE 32: REGIME FISCAL
32.1 Impéts, taxes, droits, contributions et redevances applicables

La Société et ses Sous-Traitants Directs sont assujettis pendant toute la durée de la présente
Convention aux seuls impéts, droits, taxes et redevances suivants, a l’exclusion de tous autres,
et ce selon les modalités prévues par la présente Convention :

- Droits et redevances fixes ;

- Redevance superficiaire;

- Taxe sur les Substances Miniéres;

- Impét sur les bénéfices industriels et commerciaux;

- Impét sur le Revenu des Valeurs Mobiliéres (IRVM);

- Versement Forfaitaire;

- Contribution a la Formation Professionnelle;

- Taxe unique sur les véhicules;

- Cotisations de Sécurité Sociale.

En outre, la Société sera assujettie 4 une contribution annuelle au développement local.

A exception et dans les limites de ce qui est prévu au présent article, la Société et ses Sous-
Traitants Directs ne seront assujettis 4 aucun autre droit, impét, taxe et/ou redevance a
caractére fiscal, y compris la taxe sur la valeur ajoutée.

Le calcul et le paiement de tous impéts, droits et taxes incombant a la Société est effectué sur
la base des données comptables et opéré en US dollars ($) sauf pour les impéts, taxes et
cotisations sociales assis sur les salaires ainsi que pour les retenues a la source sur
rémunérations libellées dans une devise autre que le US Dollar, lesquels seront payables en
francs guinéens.

Le taux de change applicable aux opérations de conversion en US Dollars de dépenses et
charges faites dans une autre devise sera le taux moyen mensuel du mois considéré tel que
publié par la Banque Centrale de la République de Guinée.

Les taux de change définis ci-dessus seront également applicables pour le calcul de tous
redressements ultérieurs, intéréts et pénalités, ainsi que pour tous remboursements d’impéts
trop versés.

A la fin de la période de stabilisation, de 25 ans, un nouveau régime fiscal et douanier sera
négocié.

32.2 Droits et redevances fixes — Redevances superficiaires

La Société est assujettie aux droits et redevances fixes ainsi qu’aux redevances superficiaires

conformément a la législation en vigueur.
i | Page 29
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

32.3. Taxe sur les substances miniéres

La Société sera assujettie a la taxe sur les substances miniéres selon les modalités suivantes :
os
on
32.3.1 Assiette
L’assiette de la taxe sur les substances miniéres est constituée par :
- la valeur FOB du minerai exporté,

: la valeur marchande du minerai pour la bauxite destinée a étre transformée sur place
en alumine.
Pa

a“

32.3.2 Taux
Les taux applicables sont les suivants :

- Pendant les dix premiéres Années d’exploii nt

cing pour cent (5%) sur la premiére tranche de cinq millions de tonne de bauxite
exportée annuellement,

sept et demi pour cent (7,5%) sur la seconde tranche de cinq millions de tonnes
exportée annuellement,

dix pour cent (10%) sur les quantités de bauxite exportée excédant dix millions de

tonnes annuellement.
oe

- A VPexpiration des dix premidres Années d’exploitation :
dix pour cent (10%) sur toute la bauxite exportée,

cing pour cent (5%) pour la bauxite destinée 4 étre transformée en alumine. _
ee

32.3.3 Modalités de paiement

Cette taxe est payable trimestriellement au plus tard le quinze du mois suivant chaque
trimestre civil sur la base des quantités extraites et/ou produites le trimestre précédent.

Cette taxe est déductible pour le calcul du bénéfice imposable.

=
oo
32.4 Impét sur les Bénéfices Industriels et Commerciaux

La Société et ses Sous-Traitants Directs seront assujettis 4 l’Impét sur les Bénéfices
Industriels et Commerciaux, 4 l’exclusion de tous autres impéts sur les bénéfices.

oo

" 30

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

32.4.1 Assiette

Le bénéfice imposable est déterminé par application des dispositions du Code Général des
Impéts et du Code Minier, sous réserve des spécificités suivantes :

a) _ les frais de recherches exposés par la société Alliance Mining Commodities Limited
arrétés 4 la somme de trois millions cinq cent mille (3.500.000) US Dollars
constitueront des frais d’établissement amortissables conformément aux taux figurant
en Annexe D;

b) les frais financiers afférents aux emprunts contractés seront déductibles sans
limitation d’aucune sorte sous réserve de justification ;

c) _ les frais d’études et d’assistance technique facturés par des sociétés étrangéres seront
déductibles sans limitation d’aucune sorte,

d) les amortissements fiscalement déductibles seront déterminés conformément aux
taux figurant en Annexe D ;

e) une provision pour reconstitution de gisement d’un montant maximum de dix pour
cent (10%) du bénéfice imposable pourra étre constituée en franchise d’impét. Cette
provision devra étre utilisée dans les deux ans de sa constitution au financement de
Travaux de Recherches et/ou d’Exploitation de mines sur le territoire de la Guinée. A
défaut d’emploi dans le délai imparti, cette provision sera rapportée au bénéfice
imposable de l’exercice suivant.

f) une allocation d’investissement égale a dix pour cent (10%) des investissements
réalisés constituera une charge déductible fiscalement.

g) les reports déficitaires seront reportables sans limitation de durée.

Dans le cas of la Société posséderait une participation dans une ou plusieurs sociétés ayant
investi dans des infrastructures nouvelles qui n’existeraient pas a la date de signature de la
présente Convention et qui seraient nécessaires au projet et directement ou indirectement
financées en tout ou en partie par ce dernier, la Société pourra, au prorata de sa participation
au capital de cette ou de ces sociétés, consolider leurs résultats positifs ou négatifs avant
imp6t avec son propre résultat positif ou nepeut, 7

32.4.2 Taux

Le taux de I’Impét sur les Bénéfices Industriels et Commerciaux applicable au bénéfice net
taxable est de trente cing pour cent (35 %).

Toutefois, ce taux sera de :

- 0% pour les cing exercices suivant l’exercice au cours duquel aura lieu la premiére
vente de Produit Minier,

- 17,50% pour le sixigme exercice suivant |’exercice au cours duquel aura lieu la
premiére vente de Produit Minier,

- 26,25% pour le septiéme exercice suivant l’exercice au cours duquel aura lieu la
premiére vente de Produit niet

a

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

32.4.3 Modalités de paiement

Les modalités de paiement de |’Impét sur les Bénéfices Industriels et Commerciaux sont
celles prévues par le Code Général des Impéts._/ ;
a

32.5 Impét sur le Revenu des Valeurs Mobiliéres

Les dividendes, tantiémes, jetons de présence et toutes autres rémunérations passibles de
I’Impét sur le Revenu des Valeurs Mobiliéres, versées par la Société et/ou ses Sous-Traitants
Directs seront imposés au taux de dix pour cent (10%) au titre de PIVRM,

a

32.6 Impéts, taxes et cotisations assis sur les salaires

Les salaires versés au personnel de la Société ou de ses Sous-Traitants Directs seront
assujettis aux imp6ts, taxes et cotisations suivants :

- Versement forfaitaire au taux de six pour cent (6%), au titre des salaires versés aux
employés nationaux et étrangers,

- Contribution a la Formation Professionnelle au taux de un et demi pour cent (1.5%)
pour les salaires versés 4 ses employés, en Guinée et hors Guinée. Cette contribution
ne s’applique pas si la Société dispose de son propre centre de formation permanent en
Guinée. Un centre de formation permanent se définit comme étant un endroit ott I’on
retrouve des salles de classes pour la tenue de cours par un personnel qualifié, visant la
formation et le développement de compétences et d’habiletés pour le personnel
participant directement aux Opérations Miniéres,

- Impét sur le Revenu des Personnes Physiques par application du baréme en vigueur;
étant entendu que pour les salariés étrangers séjournant plus de cent quatre-vingt-trois
(183) Jours par Année Civile le taux est fixé forfaitairement a dix pour cent (10%) de
la rémunération; les salariés étrangers séjournant moins de cent quatre-vingt-trois
(183) Jours par Année Civile étant exonérés de cet impét,

- Cotisations -sociales applicables; étant entendu que les salariés étrangers seront
exonérés,
Sa

32.7 Taxe unique sur les véhicules

La Société et ses Sous-Traitants Directs sont assujettis a la taxe unique sur les véhicules au
taux en vigueur, sauf sur les véhicules et engins de chantier.

32.8 Retenues a la source sur les prestations assurées par des sociétés étrangéres

Les prestations de service assurées par des sociétés étrangéres seront passibles d’une retenue a
la source libératoire au taux de dix pour cent (10%), -
we

mA Page 32
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

Il est expressément convenu que les intéréts afférents aux préts bancaires ou autres, contractés
par la Société pour le financement du projet ainsi que les rémunérations versées au titre de
l’assistance technique seront exonérés de toute retenue a la source.

ad
32.9 Taxe sur la Valeur Ajoutée
La Société et ses Sous-Traitants Directs seront exonérés de taxe sur la valeur ajoutée sur les

acquisitions de biens et services nécessaires aux Opérations Miniéres.

Dans |’hypothése ou, nonobstant cette exonération totale de taxe sur la valeur ajoutée, la
Société et ses Sous-Traitants Directs viendraient 4 supporter une telle taxe, ils en seront
remboursés conformément a la procédure en vigueur.

32.10 Contribution au développement local
A compter de la Date de Premiére Production Commerciale, la Société sera assujettie 4 une
contribution annuelle au développement local a un taux de 1% du chiffre d'affaires.

Cette contribution au développement local est déductible pour le calcul du résultat imposable.
a

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 33: REGIME DOUANIER

Le présent article s’applique aux importations de la Société et de ses Sous-traitants Directs
destinées a un usage ayant trait aux activités visées par la Convention.

=

33.1 Taxe sur la valeur ajoutée 4 importation

La Société et ses Sous-Traitants Directs seront exonérés de taxe sur la valeur ajoutée a raison
des importations de biens nécessaires 4 l'activité miniére. -

wv

33.2 Classification des biens d’importation

La Société doit établir et faire approuver conjointement par les Ministres en charge des Mines
et des Finances, avant le démarrage de ses Opérations Miniéres, les listes des biens a importer
ventilés selon les catégories suivantes :

a) Catégorie 1.: équipements, matériels, gros outillages, engins et véhicules a
l’exception des véhicules de tourisme figurant sur la liste des immobilisations de la
Société.

b) Catégorie 2. : matiéres premiéres et consommables nécessaires 4 la transformation
sur place du Produit Minier en produits finis et semi-finis, ainsi que les produits
pétroliers servant a la production d’ énergie a cet effet.

c) Catégorie 3. ; matiéres premiéres et consommables nécessaires 4 l’extraction et 4 la
valorisation du Produit Minier .

d) Catégorie 4. : carburants, lubrifiants et autres produits pétroliers n’ entrant pas dans la
transformation du Produit Minier en produits finis ou semi finis.

Ces listes seront révisables périodiquement en fonction de |’évolution des besoins de la
Société, des capacités de production nationale et de la disponibilité 4 temps et a des conditions
compétitives des produits fabriqués localement.

“

33.3. Admission temporaire

Les équipements, matériels, machines, appareils, véhicules utilitaires, engins, groupes
électrogénes destinés 4 étre utilisés temporairement en Guinée pour les besoins du projet
seront placés sous le régime de l’admission temporaire conformement 4 la législation en
vigueur.

A la fin des travaux de construction, les biens ainsi admis temporairement peuvent étre soit
réexportés, soit mis a la consommation. 7

we

Page, \
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

33.4 Allégements douaniers en phase de développement

A compter de la date de démarrage des travaux de construction, la Société et ses Sous-
Traitants Directs bénéficieront pour leurs activités li¢es au projet, de l'exonération des droits
et taxes, et redevances de douane sur les biens relevant de la Catégorie 1 ainsi que sur les
piéces détachées et les lubrifiants, 4 l'exception de la taxe d'enregistrement au taux de 0,5%
de la valeur CAF avec un plafond maximum fixé par la loi des finances et de la redevance sur
la prestation administrative (RPA),

En cas de revente en Guinée de fournitures appartenant 4 la Catégorie 1, la Société et/ou ses
Sous-Traitants Directs deviennent redevables de tous les droits et taxes déterminés par le
service des douanes sur la base d’une évaluation qui tient compte de la dépréciation
intervenue jusqu’au jour de la reverie.

33.5 Allégements douaniers en phase d’Exploitation, de fermeture et de réhabilitation

Les biens importés appartenant a la Catégorie 2, et destinés a la transformation du Produit
Minier en produits finis et semi-finis sont exonérées de taxes et droits de douanes.

Les biens importés appartenant a la Catégorie 1 ou a la Catégorie 3 et destinées a |’extraction
et a la valorisation du Produit Minier sont taxés 4 |’importation au taux unique de 5,6% de la
valeur FOB de ces biens ainsi qu’a la redevance sur la prestation administrative.

Les carburants 4 l'exception de l’essence, lubrifiants et autres produits pétroliers importés,
appartenant a la Catégorie 4 bénéficient de la structure des prix applicables au secteur minier.

a
33.6 Effets personnels

Les effets et objets personnels, a l’exception des denrées alimentaires et des véhicules privés,
importés par les employés de la Société et de ses Sous-Traitants Directs sont exonérés de tous
droits et taxes. Va

33.7. Exportation

La Société ne sera assujettie 4 aucun droit, taxe et/ou redevance de douane sur ses
exportations de Produits Miniers et/ou de biens admis en exonération conformément aux
dispositions du présent article. 7

Page iy
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

TITRE VI
AUTRES DISPOSITIONS FINANCIERES

ARTICLE 34: PRINCIPES GENERAUX
La Société doit tenir en Guinée une comptabilité en US Dollars, conforme au plan comptable
OHADA.

Pour chaque exercice fiscal, la Société est tenue de faire certifier par un commissaire aux
comptes agréé en Guinée son bilan et ses comptes d’exploitation, et communiquer ses états
financiers au Ministre au plus tard le 30 avril de l’exercice suivant.

Aux fins de vérification et d’audit par le personnel autorisé de I’ Etat, la Société doit donner
accés aux documents comptables ainsi qu’aux pieces JUShAcan ves: 0

an

Page th \
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

TITRE VIL
DISPOSITIONS DIVERSES ET FINALES

ARTICLE 35: INCIATION ET RESILIATION

35.1 Renonciation

La Société peut renoncer a la Concession Miniére dans les conditions prévues par le Code
Minier.
ig

oa

35.2 Retrait

L’Etat peut, conformément et dans le respect du Code Minier, retirer 4 la Société la
Concession Miniére ce qui entrainera la résiliation de la présente Convention.

Outre les hypothéses prévues par le Code Minier, la Concession Miniére peut étre résiliée si la
Société refuse d’exécuter une décision finale résultant d’un arbitrage en vertu de l'article 37
de la présente Convention.

Il est expressément convenu et accepté par les Parties que, en cas de résiliation et/ou de retrait
de la Concession et en application des dispositions de l’article 56 du Code Minier, |’Etat
pourra acquérir tous les éléments d’actifs figurant au bilan de la Société et destinés a
exploitation pour un prix égal a leur valeur résiduelle auditée, telle que celle-ci sera fixée par
un Cabinet internationalement reconnu désigné d’accord parties, a condition de notifier a la
Société sa décision d’acquisition dans les trente (30) jours suivant la date de fin de validité de
la Concession.

A n’importe quel moment pendant la durée de la présente Convention, et aprés avoir fait
preuve de «Diligence Raisonnable» (tel que défini ci-aprés) dans le cadre des Opérations
miniéres en vertu des présentes, la Société peut faire une demande de résiliation, en
transmettant un avis 4 cet effet a |’Etat si elle est d’avis que ses opérations miniéres ne sont
plus requises.

Pour les fins du présent alinéa, Diligence Raisonnable signifie :

a) Pour toute résiliation qui survient avant la révocation ou l’expiration de la
Concession Miniére, la Société a satisfait aux exigences de réhabilitation et de
restauration de la superficie de la Concession Miniére en vertu de la loi applicable, et
soumis tous les rapports requis pour une telle Concession Miniére en vertu du Code
Minier;

b) La Société a effectué tous les paiements de taxes, impéts, frais ou autres charges
financiéres payables a |’Etat afférent a la Concession Miniére;

c) La Société s’est acquittée de toutes les obligations stipulées a la convention de
développement de la communauté locale qui doivent étre remplies avant la résiliation
de la présente Convention; et

d) La Société s’est acquittée de toutes ses autres obligations de nature financiére,
environnementale ou légale en vertu de la présente Convention.
Page 3 ;

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

La Direction Nationale des Mines dispose de quarante-cing (45) Jours pour confirmer que la
Société a satisfait aux exigences de Diligence Raisonnable. A moins d’opposition de la
Direction N ationale des M ines dans les s oixante (60) Jours de l’avis de résiliation par la
Société, le Ministre peut accorder la résiliation de la Convention. La Convention est alors
résiliée sans plus de formalités et la Société est libérée de ses obligations en vertu des
présentes.

oy

35.3 Date de résiliation de la convention

Sous réserve du présent alinéa, et des conditions énoncées au Code Minier, le Ministre peut
résilier la Convention pour I’un des motifs suivants : la révocation de la Concession Miniére
et au manquement a l’une des dispositions prévues par la Convention. ye

of

35.4 Période de préavis

Nonobstant toute disposition du présent alinéa, avant de résilier la présente Convention pour
tout motif énuméré a l’alinéa précédent, le Ministre est tenu d’informer la Société par avis
préalable de soixante (60) Jours, de son intention de résilier la Convention et des motifs
justifiant la résiliation.

La résiliation a lieu de plein droit dés l’expiration du délai de soixante (60) Jours suivant la
réception de l’avis préalable, si la Société est toujours en défaut ou n’a pas pris les mesures
nécessaires pour régler le ou les motifs justifiant la met

35.5 Obligations aprés la cessation

La résiliation de la présente Convention a pour effet d’éteindre les droits et obligations de la
Société a l’égard du territoire objet de la Concession Miniére, 4 |’exception des droits et
obligations suivants :

a) Le droit d’accéder au territoire de la Concession Miniére aux fins de retirer, détruire,
disposer de tout élément d’actifs conformément a la présente Convention et au Code
Minier ;

b) Toute obligation encourue avant la date de résiliation de la présente Convention ou
toute autre obligation contenue énoncée a la présente Convention.

La résiliation de la présente Convention n’affecte pas les obligations antérieures de la Société
découlant de la Concession Miniére.

A

ARTICLE 36: CESSION, TRANSFERT ET AMODIATION

Sous réserve des dispositions du présent article, toute cession ou transfert par la Société de
tout ou partie de ses droits et obligations résultant de la Concession Miniére, ainsi que toute
cession directe de plus de cinquante (50%) pour cent des actions de la Société, par vente ou
par toute autre fagon résultant en un transfert du contréle effectif de la Société, est assimilée a

i

Page 38 D

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

une cession et est subordonnée a l’approbation préalable de I’Etat qui dispose d’un droit de
préemption exercable aux clauses et conditions offertes par l’acquéreur pressenti.

En pareille hypothése, la Société devra notifier 4 I’Etat le projet de cession en mentionnant
toutes informations utiles sur celle-ci et notamment le nom du cessionnaire, le prix et les
conditions de paiement du prix.

A compter de la date de réception de cette notification, I’Etat disposera d’un délai de trente
(30) Jours pour :

a) soit refuser son agrément 4 la cession et donc exercer son droit de préemption aux
clauses et conditions du projet de cession initiale qui lui aura été notifié,

b) _ soit pour agréer la cession et donc renoncer a son droit de préemption,

étant entendu que l’Etat devra notifier sa décision a la Société au plus tard a l’expiration du
délai imparti de trente (30) Jours et que le défaut de réponse de l’Etat dans le délai imparti de
trente (30) Jours vaudra approbation de la cession projetée et donc renonciation de I’Etat a
utiliser son droit de préemption.

Il est expressément convenu qu’aucune approbation préalable ne sera nécessaire aux
opérations de transfert direct ou indirect portant sur les actions d’une société détenant des
actions dans la Société.

En outre, toute cession, nantissement ou transfert faits au profit de Sociétés Affiliées est libre
si les conditions suivantes sont remplies :

a) la convention de transfert prévoit expressément un engagement du cessionnaire a étre
lié aux termes et conditions de la présente Convention;

b) le cessionnaire a démontré qu’il posséde ou a accés aux ressources techniques,
financiéres et a l’expertise nécessaires pour effectuer les activités lies a la
Convention;

c) une copie de la convention de transfert est transmise a I’ Etat; et

d) la convention de transfert a été diment signée et contient une clause aux termes de
laquelle le cessionnaire assume toutes les obligations de la Société, et qu’a défaut de
recevoir l’approbation de I’ Etat, la convention de transfert est nulle et sans effet.

aa

ARTICLE 37: REGLEMENT DES DIFFERENDS
37.1 Phase amiable

En cas de différend et/ou de conflit entre les Parties relativement a la présente Convention
et/ou la Concession Miniére, y compris mais non exclusivement, sa validité, son
interprétation, son exécution, son non-respect ou sa résiliation, les Parties s*engagent en
premier recours a tenter de résoudre a |’amiable le différend ou le conflit les opposant.

A défaut de réglement amiable dans un délai de cent vingt (120) Jours 4 compter de la date de
réception de la notification envoyée par l’une des Parties a l’autre Partie, du différend ou du
conflit les opposant, les dispositions de l'article 37.2 s’appliqueront.

a

Page 39 Q
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

37.2 Arbitrage exécutoire

Les Parties conviennent de soumettre a l’arbitrage du CIRDI tout différend résultant de ou en
relation avec la présente Convention, qui n’aurait pas été réglé en vertu de l’article 37.1 et ce
en application de la Convention pour le réglement des différends relatifs aux investissements
entre Etats et ressortissants d’autres Etats de 1965 et son Réglement d’arbitrage (1985).

Dans I’éventualité ot I’arbitrage du CIRDI ne saurait s’appliquer, les Parties conviennent de
soumettre le différend 4 la Cour Internationale d’Arbitrage de la Chambre de Commerce
Internationale de Paris en accord avec ses régles et procédures.

De plus, les Parties conviennent de faire toutes les demandes et soumissions au CIRDI ou a la
Cour Internationale d’ Arbitrage, selon le cas, et d’entreprendre toutes autres actions et de
fournir toute information nécessaire pour mettre en place cette procédure d’ arbitrage.

A moins que les Parties n’en conviennent autrement, la procédure d’arbitrage se tiendra a
Paris (France) et sera conduite en frangais.

Le nombre d’arbitres sera de trois (3) : un désigné par |’Etat, un désigné par la Société et le
troisiéme désigné par les deux (2) autres arbitres ainsi choisis.

L’une des Parties peut initier la procédure d’arbitrage en transmettant a l’autre Partie une
notification a cet effet comprenant :

a) Laréférence a la disposition de la présente Convention qui donne lieu au différend;
b) La référence aux titres miniers émis dans le cadre de la présente Convention;

c) Lanature du différend qui donne lieu 4 la réclamation et, le cas échéant, tout montant
d’une réclamation en dommages ou d’une indemnité;

d) Les faits donnant lieu a toute réclamation; et
e) Lasolution recherchée.

La Partie ayant regu la notification doit répondre dans les trente (30) Jours confirmant ou
refusant tout ou partie de la réclamation, indiquant la nature et les circonstances, le cas
échéant, de toute contre-réclamation. Le défaut de réponse dans les délais alloués tient lieu du
refus de cette Partie de concéder a la réclamation et donne suite 4 la procédure d’arbitrage
prévue aux présentes.

Les Parties reconnaissent que la décision rendue suite 4 un arbitrage en vertu de la présente
Convention est exécutoire, définitive et sans appel.

Le fait pour l’une des Parties de ne pas participer aux procédures d’arbitrage n’est pas un
motif de rejet de la juridiction du tribunal d’ arbitrage ou de sa décision.

Les Parties renoncent expressément 4 toute objection aux procédures d’arbitrage et a la
décision en découlant, sauf si ledit arbitrage ne respecte pas les exigences prévues a la
présente Convention.

Les Parties renoncent expressément par les présentes a toute immunité de juridiction et 4 toute
immunité d’exécution, pour elles-mémes et leurs actifs respectifs (sauf les actifs de I’Etat
exclusivement réservés aux usages diplomatiques), pour les besoins de |’exécution de toute
décision ou sentence arbitrale rendue en vertu de la présente Convention.

o-

Page 40
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

ARTICLE 38 : MODIFICATIONS DE LA CONVENTION

La présente Convention ne peut étre modifiée et/ou amendée en aucune facon, sauf par accord
mutuel écrit entre les Parties et mis en vigueur selon les mémes modalités que celles de la

a’ ae

ARTICLE 39: CONFIDENTIALITE

39.1 La convention n’est pas confidentielle

La présente Convention n’est pas confidentielle.

Tous les rapports, plans et informations fournis par la Société en vertu de la présente
Convention a |’Etat sont traités comme des documents de nature publique 4 moins qu’il n’en

soit spécifié autrement.
a

39.2. Affaires non — confidentielles

Les affaires suivantes ne sont pas de nature confidentielle, sous réserve qu’une telle
divulgation ne soit pas en violation avec toute législation et réglementation boursiére sur les
siretés, applicable a la Société :

a) Les quantités annuelles de substances minérales produites provenant de la
Concession Miniére;

b) Les emplois, incluant les programmes de formation offerts par la Société;

c) Les redevances et le paiement des taxes ayant trait 4 la Concession Miniere, sans le
détail des calculs des montants de tels paiements;

d) Les paramétres d’opérations tels que les capacités, les taux de rendement et les taux
de récupération des mines et des usines de concentration et les facteurs de dilution;

e) L’information sur le nombre et la fréquence des accidents résultant des Opérations
Miniéres;

f) Le paiement de tout montant ou toute provision de prestation de services en vertu de
la convention sur le développement de la communauté locale;

g) Toute information détenue par I’Etat préalablement a l’obtention par la Société de
ladite information, et ayant été divulguée par une autre personne n’ayant aucune
obligation de confidentialité envers la Société.

39.3. Confidentialité de information
La divulgation d’une information confidentielle doit étre faite de maniére 4 garantir la
confidentialité de cette information par le destinataire.

Chacune des Parties doit veiller 4 ce que ses dirigeants sociaux et employés, ainsi que ses
actionnaires ou conseillers techniques ou professionnels respectifs, ne divulguent pas _
Sg

Page 41 FANN

Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

d’information considérée confidentielle, et ne fassent pas un usage inapproprié de telle
information pour leur propre bénéfice ou le bénéfice de toute autre personne. ~

ARTICLE 40: FORCE MAJEURE
40.1 Cas de force majeure

Aux fins de la présente Convention, force majeure signifie tout événement, acte ou
circonstance imprévisible et hors du contréle ou de la volonté d’une Partie qui entrave ou rend
impossible l’exécution par cette Partie de ses obligations.

Sans limiter la portée générale de ce qui précéde, les événements suivants peuvent constituer
des cas de force majeure :

a) La guerre (déclarée ou non), insurrection armée, troubles civils, blocus, émeutes,
sabotage, embargo, gréves, lock-out ou autres actions revendicatives ou autres
conflits sociaux;

b) Tout différend en rapport avec les Opérations Miniéres, avec des personnes qui
justifient qu’elles sont affectées de facon significative par les Opérations Miniéres,
tels que non exclusivement, d’autres détenteurs de titres miniers ou ayant fait une
demande pour obtenir un titre minier, des Utilisateurs et/ou Occupants Fonciers et
des membres de la communauté locale, des communautés avoisinantes, des services
gouvernementaux ou des organisations non gouvernementales;

c) Toute catastrophe naturelle, incluant les épidémies, tremblements de terre, tempétes,
inondations, éruptions volcaniques, tsunami ou autres intempéries, explosions et
incendies;

d) Mesure préjudiciable ou omission de lEtat, y compris mais non exclusivement, tout
défaut de I’Etat d’émettre ou de confirmer la non-nécessité d’obtenir une
approbation, un permis ou une licence demandée par la Société ou ses Sous-
Traitants, ou tout défaut de consentir 4 toute demande diment soumise par la
Société;

e) Toutes autres causes ne relevant pas du contréle de la Partie impliquée a l’exception
de difficultés économiques résultant des fluctuations du prix du marché.

Les Parties conviennent que I’ Etat ne peut invoquer en sa faveur comme constituant un cas de
force majeure les raisons ou les événements décrits aux paragraphes b et d.

SA

40.2 Conséquence de la force majeure

Lorsque l’une des Parties se trouve objectivement empéchée de remplir I’un quelconque de
ses engagements en vertu de la présente Convention et du Code Minier, en raison d’un cas de
force majeure, un tel empéchement ne constitue pas un manquement a la présente
Convention.

Ze

me
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

40.3 Prolongation de la durée de la Convention

Les Parties doivent prolonger le terme de la présente Convention de tout délai pour lequel un
cas de Force Majeure a provoqué la suspension de l’exécution des engagements en vertu des
présentes.

Oo
40.4 Notification de force majeure

Lorsque lune ou l’autre des Parties se trouve objectivement empéchée de remplir l’un ou
quelconque de ses engagements en vertu de la présente Convention en raison de force
majeure, elle doit :

a) Dans un délai n’excédant pas quinze (15) Jours 4 compter de la date de la survenance
d'un cas de force majeure, transmettre 4 l'autre Partie un avis par courrier
recommandé avec accusé de réception ou par toute autre méthode disponible et
rapide, indiquant le cas de force majeure et les engagements affectés;

b) Prendre les mesures nécessaires, raisonnables et légales pour résoudre le probléme
ayant provoqué la force majeure; et

c) Dés l’adoption des mesures invoquées au paragraphe b), aviser l'autre Partie et
prendre toutes les dispositions utiles pour assurer dés que possible la reprise normale
de l’exécution des engagements affectés par la force majeure.

40.5 Rencontre entre les Parties

Si les effets provoqués par un événement de force majeure perdurent pour plus de quinze (15)
Jours, les Parties doivent se rencontrer dans les plus brefs délais, afin d’étudier la situation et
s’entendre sur les mesures nécessaires 4 adopter pour résoudre le probléme ayant provoqué la
force majeure.

ARTICLE 41: PRIMAUTE DE LA CONVENTION

Les dispositions de la présente Convention constituent l’intégralité des accords entre les
Parties et prévalent sur toute déclaration, représentation, contrat et/ou convention antérieure,
verbale ou écrite, entre les Parties (ou leurs Sociétés Affiliées ou détenteurs précédents des
mémes droits).

ARTICLE 42: NON-RE:

CIATION
Sauf renonciation expresse par écrit, le fait pour une Partie de ne pas exercer en totalité ou en

partie les droits qui lui sont conférés au titre des présentes, ne constitueront en aucun cas un
abandon des droits qu’elle n’a pas exercés.

oe

ARTICLE 43: SUCCESSEURS ET AYANT-DROITS

La présente Convention lie les Parties, leurs successeurs et ayant-droits respectifs. ie
al

Page 43
Convention de base entre la République de Guinée et la société Alliance Mining
Commodities Guinee SA, juin 2010

SK

ARTICLE 44: FRAIS DE LA CONVENTION

Chacune des Parties doit assumer ses propres frais légaux ou autres charges encourues dans le
cadre de la mise en application de la présente Convention.

ARTICLE 45: NOTIFICATIONS

Toutes notifications, demandes et communications faites par l'une des Parties a l’autre Partie
dans le cadre de la présente Convention devront étre faites par écrit et seront réputées avoir
été valablement délivrées si elles ont été remises en mains propres contre décharge ou
envoyées par courrier express, par lettre recommandée avec accusé de réception, par
télégramme ou par télécopie aux adresses indiquées en téte de la présente Convention.

ARTICLE 46: ENREGISTREMENT ET ENTREE EN VIGUEUR

Dans les trente (30) Jours de la signature de la présente Convention par toutes les Parties, le
Ministre doit en transmettre une copie signée au CPDM qui procéde sans délai 4 son
enregistrement.

La Société n’étant, en application du régime fiscal prévu par la présente convention, pas
assujettie aux droits d’enregistrement, aucun droit d’enregistrement ne sera exigible a raison
de cette formalité.

En foi de quoi, les Parties ont signé cette Convention en quatre (4) exemplaires, 4 Conakry le

26 fog) 2010

POUR LA REPUBLIQUE DE GUINEE

POUR LA SOCIETE 2
ALLIANCE MINING CO} Ss
th A

Monsieur Robert ADAM

Page 44 “N
